[broomfieldvcbasettlement001.jpg]
FARUQI & FARUQI, LLP THE WAND LAW FIRM, P.C. Benjamin Heikali (SBN 307466) Aubry
Wand (SBN 281207) Joshua Nassir (SBN 318344) 400 Corporate Pointe, Suite 300
Culver City, California 90230 10866 Wilshire Boulevard, Suite 1470 Telephone:
(310) 590-4503 Los Angeles, CA 90024 Facsimile: (310) 590-4596 Telephone: (424)
256-2884 E-mail: awand@wandlawfirm.com Facsimile: (424) 256-2885 E-mail:
bheikali@faruqilaw.com jnassir@faruqilaw.com FARUQI & FARUQI, LLP Timothy J.
Peter (admitted pro hac vice) 1617 JFK Boulevard, Suite 1550 Philadelphia, PA
19103 Telephone: (215) 277-5770 Facsimile: (215) 277-5771 E-mail:
tpeter@faruqilaw.com Attorneys for Plaintiffs and the Classes SHOOK, HARDY &
BACON LLP SHOOK, HARDY & BACON LLP Tammy B. Webb (SBN 227593) Naoki S. Kaneko
(SBN 252285) John K. Sherk III (SBN 295838) 5 Park Plaza, Suite 1600 One
Montgomery, Suite 2700 Irvine, California 92614 San Francisco, California 94104
Telephone: (949) 475-1500 Telephone: (415) 544-1900 Facsimile: (949) 475-0016
Facsimile: (415) 391-0281 E-mail: nkaneko@shb.com E-mail: tbwebb@shb.com
jsherk@shb.com Attorneys for Defendant UNITED STATES DISTRICT COURT NORTHERN
DISTRICT OF CALIFORNIA SAN JOSE DIVISION THEODORE BROOMFIELD, et al., CASE NO.:
5:17-cv-01027-BLF Plaintiffs, SETTLEMENT AGREEMENT v. CRAFT BREW ALLIANCE, INC.,
et al., Defendants. 1



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement002.jpg]
SETTLEMENT AGREEMENT This Settlement Agreement is entered into by Plaintiffs
Theodore Broomfield and Simone Zimmer (“Plaintiffs” or “Class Representatives”),
individually and on behalf of the Settlement Class (defined herein), and by
Defendant Craft Brew Alliance, Inc. (“CBA”) (collectively with the Plaintiffs,
the “Parties”), in the above-captioned action. This Settlement Agreement is
intended by the Parties to fully and finally resolve, discharge, and settle the
Released Claims, as defined herein, subject to the terms and conditions set
forth below and the final approval of the District Court. RECITALS 1. On
February 28, 2017, Plaintiff Zimmer and former plaintiff Sara Cilloni commenced
a proposed class action in the Northern District of California against CBA in
Cilloni v. Craft Brew Alliance, Inc. No. 5-17-cv-01027-BLF in connection with
CBA’s marketing and sale of Kona Brewing Company Beers (the “Cilloni Action”).
2. On March 6, 2017, Plaintiff Broomfield also commenced a proposed class action
in the Northern District of California against CBA in Broomfield v. Kona Brewing
Co., et al., No. 3:17-cv-01159-MEJ in connection with CBA’s marketing and sale
of Kona Brewing Company Beers (the “Broomfield Action”). 3. On March 20, 2017,
the Court entered a Stipulation and Order to Consolidate Related Cases,
consolidating the Cilloni Action and Broomfield Action. The consolidated Action
proceeded as Broomfield v. Craft Brew Alliance, Inc., No. 5-17-cv-01027-BLF. 4.
On April 7, 2017, Plaintiffs filed a Consolidated Class Action Complaint against
CBA. 5. On April 28, 2017, CBA filed a Motion to Dismiss the Consolidated Class
Action Complaint. 6. On May 26, 2017, Plaintiffs opposed the Motion to Dismiss.
2



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement003.jpg]
7. On September 1, 2017, the Court granted in part and denied in part the Motion
to Dismiss. 8. On October 6, 2017, CBA filed an Answer to the Consolidated Class
Action Complaint. 9. On November 6, 2017, Plaintiffs filed a Motion for
Reconsideration of the Court’s dismissal of Plaintiffs’ request for injunctive
relief. 10. On November 27, 2017, the Court granted the Motion for
Reconsideration. 11. On December 7, 2017, Plaintiffs filed a stipulation of
dismissal pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), dismissing Sara Cilloni’s
individual claims against CBA and removing Sara Cilloni as a plaintiff and class
representative. 12. On December 15, 2017, Plaintiffs filed a First Amended
Consolidated Class Action Complaint (“FAC”). In the FAC, Plaintiffs alleged,
inter alia, that CBA’s representations that Kona Brewing Company Beers are
brewed in Hawaii are false and deceptive, and based on this factual predicate,
asserted the following causes of action: (1) violation of California’s Consumers
Legal Remedies Act (“CLRA”), Cal. Civ. Code §§ 1750, et seq., (2) violation of
California’s Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200, et
seq., (3) violation of California’s False Advertising Law (“FAL”), Cal. Bus. &
Prof. Code §§ 17500, et seq., (4) common law fraud, (5) intentional
misrepresentation, (6) negligent misrepresentation, and (7) unjust enrichment.
13. On December 29, 2017, CBA filed an Answer to the FAC. 14. The Parties have
engaged in substantial fact and expert discovery, including multiple rounds of
interrogatories, document requests, and requests for admission, extensive
document review, and depositions of key corporate employee witnesses, the
plaintiffs, and the Parties’ respective experts. 3



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement004.jpg]
15. On July 16, 2018, Plaintiffs filed a Motion for Class Certification, moving
to certify two classes: Six-Pack Class All persons who purchased any six-pack
bottles of the Kona Beers1 in California at any time beginning four (4) years
prior to the filing of this action on February 28, 2017 until the present
(“Class Period”). Twelve-Pack Class All persons who purchased any twelve-pack
bottles of the Kona Beers in California at any time beginning four (4) years
prior to the filing of this action on February 28, 2017 until the present
(“Class Period”). 16. On August 10, 2018, CBA opposed the Motion for Class
Certification. 17. On September 25, 2018, the Court granted Plaintiffs’ Motion
for Class Certification in its entirety, certifying: (1) a damages Class of
California purchasers of six- and twelve-packs of Kona Beers pursuant to Rule
23(b)(3), and (2) an injunctive relief Class of California purchasers of six-
and twelve-packs of Kona Beers pursuant to Rule 23(b)(2). The law firms of
Faruqi & Faruqi, LLP and the Wand Law Firm, P.C. were appointed as Class
Counsel, and Theodore Broomfield and Simone Zimmer were appointed as Class
Representatives. 18. On October 5, 2018, CBA filed a Motion for Leave to Seek
Reconsideration of the Court’s Order Granting Class Certification. Plaintiffs
opposed this Motion on October 5, 2018. 19. On October 16, 2018, the Court
denied the Motion for Leave to Seek Reconsideration. 20. On October 22, 2018,
CBA filed a Rule 23(f) petition for interlocutory appeal of the Court’s Order
Granting Class Certification, which Plaintiffs timely opposed. 1 Kona Beers were
defined for the purposes of Class Certification as Longboard Island Lager,
Hanalei IPA, Castaway IPA, Big Wave Golden Ale, Lemongrass Luau, Wailua Wheat,
Fire Rock Pale Ale, and Pipeline Porter. 4



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement005.jpg]
21. On January 24, 2019, the Parties participated in a day-long mediation
session with Bruce A. Edwards of JAMS in San Francisco, California. The Parties
did not reach settlement during this mediation. 22. On February 1, 2019, the
Ninth Circuit Court of Appeals denied CBA’s Rule 23(f) petition. 23. On February
15, 2019, CBA filed a Petition for Rehearing En Banc of the Ninth Circuit’s
denial of CBA’s Rule 23(f) petition. 24. On March 6, 2019, the Parties
participated in a second mediation session with Mr. Edwards. The session lasted
approximately 12 hours and the Parties were able to reach a settlement in
principle at the conclusion of the mediation. 25. In the subsequent weeks, the
Parties continued to negotiate and finalize all terms of this Settlement
Agreement. 26. On April 24, 2019, the Parties filed a request to stay all
appellate proceedings pending the settlement approval process, including CBA’s
Petition for Rehearing En Banc. Also on April 24, 2019, the Parties filed a
Joint Status Report Re: Settlement, informing the Court that the Parties had
reached a settlement in principle, the terms of which are set forth herein. 27.
CBA, while continuing to deny all allegations of wrongdoing, and disclaiming all
liability with respect to all claims, considers it desirable to resolve the
Action on the terms stated herein to avoid further expense, inconvenience, and
burden, and therefore determines that this Settlement Agreement is in CBA’s best
interests. 28. The Parties have engaged in extensive litigation, including
substantial completion of fact and expert discovery, and have had a full and
fair opportunity to evaluate the strengths and weaknesses of their respective
positions. This Settlement Agreement was reached after extensive review of the
underlying facts, after extensive arm’s length negotiations between 5



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement006.jpg]
Class Counsel and CBA’s Counsel, and after two mediation sessions with Bruce A.
Edwards. 29. Weighing risks and uncertainties of continued litigation and all
factors bearing on the merits of settlement, Plaintiffs and Class Counsel are
satisfied that the terms and conditions of this settlement are fair, reasonable,
adequate, and in the best interests of the Plaintiffs and the Class. 30. NOW,
THEREFORE, without any admission or concession of liability or wrongdoing or the
lack of merit of any defense whatsoever by CBA, or any admission or concession
of the lack of merit of this Action whatsoever by Plaintiffs, it is hereby
stipulated and agreed by the undersigned, on behalf of Plaintiffs, the
Settlement Class, and CBA, that the Action and all claims of the Settlement
Class be settled, compromised, and dismissed on the merits and with prejudice,
subject to Court approval as required by Federal Rules of Civil Procedure 23, on
the terms and conditions set forth herein and upon the Effective Date (as
defined below). 31. Each Party affirms that the Recitals above are true and
accurate and are hereby made a part of this Settlement Agreement. I. DEFINITIONS
As used in this Settlement Agreement and the Exhibits hereto, in addition to any
definitions set forth elsewhere in this Settlement Agreement, the following
terms shall have the meanings set forth below. Unless otherwise indicated,
defined terms include the plural as well as the singular. 32. “Action” means the
consolidated class action initiated by Plaintiffs Theodore Broomfield and Simone
Zimmer, captioned Broomfield v. Craft Brew Alliance, Inc., No. 5-17-cv-
01027-BLF, in the United States District Court for the Northern District of
California. 6



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement007.jpg]
33. “Agreement” or “Settlement Agreement” means this Settlement Agreement, and
its Exhibits attached hereto and incorporated herein. 34. “CAFA Notice” means
the notice which CBA shall serve upon the appropriate State and Federal
officials, providing notice of the proposed settlement. CBA’s Counsel shall
provide a declaration attesting to compliance with 28 U.S.C. § 1715(b), which
will be filed with Plaintiffs’ motion for preliminary and/or final approval. 35.
“Claim Deadline” means the date to be set by the Court as the deadline for
Settlement Class Members to submit Claim Forms, and which shall be ninety (90)
calendar days after the Notice Date, subject to Court approval. 36. “Claim Form”
means the document, substantially in the form attached as Exhibit 1, which
Settlement Class Members must submit to the Settlement Administrator in order to
obtain the Settlement Benefit. 37. “Claims Period” means the period of time from
the Notice Date until the Claim Deadline. 38. “Claimant” means a Settlement
Class Member that submits a Claim Form. 39. “Class Counsel” or “Plaintiffs’
Counsel” means the law firms of Faruqi & Faruqi, LLP and the Wand Law Firm, P.C.
40. “Class Period” or “Settlement Class Period” means the period of time from
February 28, 2013 through the date Preliminary Approval is granted. 41. “Class
Representatives” or “Plaintiffs” means Plaintiffs Theodore Broomfield and Simone
Zimmer. 42. “Class Representative Service Award” means the monetary award,
sought by application and approved by the Court, which is payable to the Class
Representatives for their efforts and diligence in prosecuting this Action on
behalf of the Class and Settlement Class. 7



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement008.jpg]
43. “Court” means the United States District Court for the Northern District of
California, the Honorable Beth Labson Freeman presiding. 44. “Defendant” or
“CBA” means Craft Brew Alliance, Inc. 45. “Defendant’s Counsel,” “Defense
Counsel,” or “CBA’s Counsel” means the law firm of Shook, Hardy & Bacon LLP. 46.
“Effective Date” means the date on which the Court enters an Order and Final
Judgment, if no appeal is taken. If an appeal is taken, the Effective Date shall
mean the first date all appellate rights (including proceedings in the Supreme
Court) with respect to said Order and Final Judgment have expired or been
exhausted in such a manner as to affirm the Order and Final Judgment. 47. “Final
Approval Hearing” means the hearing that is to take place after the entry of a
Preliminary Approval Order and after the Notice Date and Claim Deadline for
purposes of (a) determining whether the Settlement Agreement should be approved
as fair, reasonable, adequate and in the best interests of the Class Members;
(b) entering the Order and Final Judgment and dismissing the Action with
prejudice; and (c) ruling upon an application by Class Counsel for an award of
attorneys’ fees, costs and expenses, and Class Representative Service Awards.
48. “Fee Application” means a motion for a Fee Award and Class Representative
Service Awards, which Plaintiffs will file not later than thirty-five (35)
calendar days before the Objection/Exclusion Deadline and the Claim Deadline.
49. “Fee Award” means an award of reasonable fees, costs and expenses in an
amount up to $2,900,000.00 (Two Million Nine Hundred Thousand Dollars and Zero
Cents), sought by application and approved by the Court, which is payable to
Class Counsel. 8



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement009.jpg]
50. “Final Approval” means the Court’s entry of an Order following the Final
Approval Hearing, substantially in the form of Exhibit 5 hereto, approving the
Settlement pursuant to the terms and conditions of this Agreement without
material change, confirming the certification of the Settlement Class for
purposes of this Agreement only, and releasing all claims of Plaintiffs and the
Settlement Class Members. 51. “Final Judgment” means the Court’s entry of an
Order and Final Judgment following the Final Approval Hearing, substantially in
the form of Exhibit 6 hereto, dismissing the Action with prejudice. 52.
“Fraudulent Claims” means any Claim Forms the Settlement Administrator
determines in good faith contain indicia of fraud, deceit or other invalidity,
including but not limited to any attempts to bypass the terms and limitations
set out in this Agreement regarding Claim Forms, Claimants, Settlement Class
Members and Settlement Benefits. 53. “Kona Beers” means all 4-pack, 6-pack,
12-pack, or 24-packs of Longboard Island Lager, Hanalei IPA, Castaway IPA, Big
Wave Golden Ale, Lemongrass Luau, Wailua Wheat, Fire Rock Pale Ale, Pipeline
Porter, Lavaman Red Ale, Koko Brown Ale, Kua Bay IPA, Gold Cliff IPA, Kanaha
Blonde Ale, Liquid Aloha Variety Pack, Island Hopper Variety Pack, Happy Mahalo
Variety Pack, Wave Rider Tandem Pack. Excluded from this definition are all Kona
Beers that are sold without packaging (i.e., loose bottles, loose cans, and
draft beer). 54. “Long Form Notice” means notice of the proposed settlement to
be provided to Settlement Class Members substantially in the forms attached as
Exhibit 3, but which may be modified as necessary to comply with the provisions
of any order of Preliminary Approval entered by the Court. The Long Form Notice
shall be published on the Settlement Website. 9



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement010.jpg]
55. “Motion for Final Approval” means the motion that the Plaintiffs shall file
seeking Final Approval of this Settlement. 56. “Notice” means notice of this
Settlement Agreement as defined in Section IV. 57. “Notice Date” means the date
that Internet banner notice ads are first published in accord with the Notice
Plan set forth in Section IV below. 58. “Notice Plan” means the plan for
dissemination of notice of this Settlement Agreement by the Settlement
Administrator in accord with the terms and provisions set forth in Section IV
below. 59. “Notice of Missing or Inaccurate Information” means the notice sent
by the Settlement Administrator to a Claimant who has submitted a Claim Form
with inaccurate, disqualifying, incomplete or missing information that is
required for the Claimant to be considered eligible for the Settlement Benefit
provided by this Settlement. 60. “Objection/Exclusion Deadline” means the date
to be set by the Court as the deadline for Settlement Class Members to submit
Objections or Requests for Exclusion, and which shall be ninety (90) calendar
days after the Notice Date, subject to Court approval. 61. “Objection” means the
written communication that a Settlement Class Member must submit to the Court by
the Objection/Exclusion Deadline in order to object to the Settlement, as
provided for in Section VI below. 62. “Person” means any natural person. 63.
“Parties” means Plaintiffs and CBA, collectively, and “Party” means either
Plaintiffs or CBA, individually. 10



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement011.jpg]
64. “Preliminary Approval” or “Preliminary Approval Order” shall mean the
issuance of an order by the Court, substantially in the form of Exhibit 4
hereto, preliminarily approving, inter alia, the terms of this Settlement and
authorizing Notice to the Class. 65. “Proof of Purchase” means a receipt, a copy
of the purchase on a credit/debit card statement, a copy of the UPC from the
package(s) of Kona Beers, retailer reward or membership programs evidencing a
purchase of Kona Beers, or other similar type of documentation evidencing the
purchase of Kona Beers by the Settlement Class Member. 66. “Released Claims”
means any claim, cross-claim, liability, right, demand, suit, matter,
obligation, damage, restitution, disgorgement, loss or cost, attorneys’ fee,
cost or expense, action or cause of action, of every kind and description that
the Releasing Party had or has, including assigned claims, whether in
arbitration, administrative, or judicial proceedings, whether as individual
claims or as claims asserted on a class basis or on behalf of the general
public, whether known or unknown, asserted or unasserted, suspected or
unsuspected, latent or patent, that is, has been, could reasonably have been, or
in the future might reasonably be asserted by the Releasing Party in the Action
against any of the Released Parties arising out of the allegations in the
complaints filed in the Action. Excluded from the Released Claims is any claim
for alleged bodily injuries arising after the Effective Date of this Settlement
Agreement. 67. “Released Parties” means CBA, and all of its past, present and/or
future parents, predecessors, successors, assigns, subsidiaries, divisions,
departments, and affiliates, and any and all of their past, present and/or
future officers, directors, employees, stockholders, partners, agents, servants,
successors, attorneys, representatives, advisors, consultants, 11



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement012.jpg]
brokers, distributors, wholesalers, subrogees and assigns of any of the
foregoing, and representatives of any of the foregoing. 68. “Releasing Parties”
means the Plaintiffs, each Settlement Class Member that does not submit a timely
and valid Request for Exclusion, and any Person claiming by or through such
Settlement Class Member as his/her spouse, parent, child, heir, guardian,
associate, co-owner, attorney, agent, administrator, devisee, predecessor,
successor, assignee, representative of any kind, shareholder, partner, director,
employee, or affiliate. 69. “Request for Exclusion” means the written
communication that a Settlement Class Member must submit to the Settlement
Administrator by the Objection/Exclusion Deadline in order to be excluded from
the Settlement as provided for in Section VI below. 70. “Settlement” means the
settlement embodied in this Agreement. 71. “Settlement Administrator” means CPT
Group, Inc., which will be responsible for providing notice to the Class and
administering the Settlement as provided for in Sections IV and V below. The
Parties each represent they do not have any financial interest in the Settlement
Administrator or otherwise have a relationship with the Settlement Administrator
that could create a conflict of interest. Should a conflict of interest or other
issue lead to the disqualification of the selected Settlement Administrator, the
Parties will meet and confer as to a suitable replacement. 72. “Settlement
Notice and Administration Costs” means the costs for providing Notice and
administration of the Settlement. CBA shall pay the Settlement Notice and
Administration Costs, which are currently estimated to be $395,000. 12



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement013.jpg]
73. “Settlement Benefit” means the monetary payment described in Section II,
available to Settlement Class Members who meet eligibility requirements and
submit a timely and valid Claim Form. 74. “Settlement Class Members,” “Class
Members,” “Class,” or “Settlement Class” means: All Persons who purchased any
four-pack, six-pack, twelve-pack or twenty-four pack of Kona Beers in the United
States, it territories, or at any Untied States military facility, during the
Class Period. For the purposes of this definition, individuals living in the
same household shall be deemed to be a single Class Member. Excluded from the
Settlement Class are: (a) CBA’s and any of its parents’, affiliates’, or
subsidiaries’ employees, officers and directors, (b) distributors, retailers or
re-sellers of Kona Beers, (c) governmental entities, (d) Persons who timely and
properly exclude themselves from the Settlement Class as provided herein, (e)
the Court, the Court’s immediate family, and Court staff, and (f) counsel of
record for the Parties, and their respective law firms. 75. “Settlement Website”
means the website to be established by the Settlement Administrator for purpose
of providing notice, Claim Forms and other information regarding this Agreement.
The Settlement Website will include, inter alia, (a) an FAQ section, (b) links
to all pertinent documents including relevant pleadings as agreed by the Parties
or as ordered by the Court, (c) the Fee Application and Motions for Preliminary
Approval and Final Approval (and orders granting these motions if and when they
are issued), (d) a toll-free number, (e) and other pertinent information about
the Settlement. The Settlement Website will be updated regularly with relevant
documents as they become available. 13



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement014.jpg]
76. “Summary Notice” means notice of the proposed Settlement to be provided to
Settlement Class Members substantially in the forms attached as Exhibit 2, but
which may be modified as necessary to comply with the provisions of any order of
Preliminary Approval entered by the Court. The Summary Notice will be emailed
directly to Class Members for whom CBA has contact information, published on the
Settlement Website, and published in print in the National Geographic Magazine
and San Jose Mercury News Newspaper. II. SETTLEMENT CONSIDERATION Settlement
consideration shall consist of two primary components: (1) a monetary component
consisting of payments to Claimants; and (2) an injunctive relief component
whereby CBA agrees to make certain changes to its business practices with
respect to Kona Beers. Monetary Relief 77. To each Claimant who submits a timely
and valid Claim Form, CBA will pay a monetary Settlement Benefit. Settlement
Class Members residing in the same household (i.e., the same mailing address)
who each submit a Claim Form shall only be entitled to a collective maximum
payment of $10 or $20 per household, depending on whether Proof of Purchase is
submitted, as follows: a. Per Unit Values: Claimants may seek the following
payment per unit of each Kona Beer purchased during the Settlement Class Period.
i. 4-pack Kona Beers: $1.25 per unit. ii. 6-pack Kona Beers: $1.25 per unit.
iii. 12-pack Kona Beers: $2.00 per unit. iv. 24-pack Kona Beers: $2.75 per unit.
14



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement015.jpg]
b. With Proof of Purchase. Claimants who submit sufficient Proof of Purchase and
age verification may claim the above payments per unit, up to a maximum recovery
of $20 per Settlement Class Member. c. Without Proof of Purchase. Claimants who
do not submit sufficient Proof of Purchase, or no Proof of Purchase at all, but
who submit attestation of his or her purchase of Kona Beers under penalty of
perjury, along with age verification, may claim the above payments per unit, up
to a maximum recovery of up to $10 per Settlement Class Member. d. Option to
Terminate. Subject to the above terms, should the Settlement Class Members
submit more than one million (1,000,000) Claims in this Settlement (regardless
of the dollar amount of such claims), CBA shall have the unconditional right,
but not the obligation, to terminate this Settlement Agreement. If CBA elects to
terminate this Settlement Agreement under this paragraph, CBA must provide
written notice to the other Parties’ counsel, by hand delivery, mail, or e-mail
within ten (10) calendar days of the occurrence of the condition permitting
termination. CBA shall be responsible for any Settlement Notice costs incurred
if it chooses to exercise this option. Injunctive Relief 78. Not later than
March 2020 or thirty calendar days after the Effective Date, whichever is later,
CBA shall make the following changes to its business practices: a. To the extent
permitted by law and/or regulation, CBA shall include a conspicuous statement on
all consumer-facing Kona Beer packaging on a panel other than the bottom of the
package that lists each location where the Kona Beers are brewed or 15



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement016.jpg]
lists the location or locations at which a particular Kona Beer is brewed, for a
minimum of four years after the Effective Date. An initial mock-up of the new
packaging for one of the Kona Beer products is attached hereto as Exhibit 7. b.
For a minimum of four years after the Effective Date, CBA’s General Counsel or
his or her designee shall conduct annual meetings with CBA’s marketing
department to review and comply with the injunctive terms of this Settlement.
79. To the extent not already done, and to the extent necessary, CBA agrees to
provide Plaintiffs and Class Counsel with sufficient confidential sales
information and forecasts that will allow the Parties to estimate the monetary
value of the foregoing injunctive relief to the Settlement Class. CBA shall not
oppose the use of this information in connection with any filings or proceedings
related to the Settlement, provided that Plaintiffs shall provide CBA the
opportunity to review any such filings in advance, and the Parties will meet and
confer and reach mutual agreement as to the appropriate form of disclosing such
information to the Court, which may involve filing under seal. The Parties
acknowledge and recognize that, in accordance with the interest of public
transparency, the filing of any such information under seal will not be
requested unless the Parties believe it is necessary to do so. III. CLAIMS
PROCESS AND PAYMENT Submission of Claims 80. To be eligible to receive the
Settlement Benefit under the Settlement Agreement, Settlement Class Members must
submit a claim to the Settlement Administrator by either: (a) completing,
certifying, and mailing the Claim Form to the Settlement Administrator; (b)
completing, certifying, and submitting the Claim Form electronically on the
Settlement 16



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement017.jpg]
Website; or (c) completing, certifying and submitting all information contained
in the Claim Form electronically on the Settlement Website. 81. In order to be
timely, the Claim Form must be postmarked or electronically submitted by no
later than the Claim Deadline. Claim Forms postmarked or electronically
submitted after the Claim Deadline may be denied by the Settlement
Administrator, and CBA will not be obligated to make any payment on such claims,
unless the Parties agree otherwise. 82. In order to be valid, the Claim Form
must: (a) be signed in hard copy or electronically by the Settlement Class
Member under penalty of perjury; and (b) bear an attestation by the Settlement
Class Member that he/she purchased the Kona Beers during the Class Period, and
that he/she was over 21 years old at the time of purchase(s) of the claimed Kona
Beers. Claim Forms that do not meet these requirements may be denied by the
Settlement Administrator, and CBA will not be obligated to make any payment on
such claims, unless the Parties agree otherwise. Review of Claims 83. The
Settlement Administrator shall review all submitted Claim Forms within a
reasonable time to determine the validity and timeliness of the Claim, each
Settlement Class Member’s eligibility for the Settlement Benefit, and the amount
of such relief, if any. Copies of submitted Claim Forms shall be provided to
CBA’s Counsel and to Class Counsel upon request. Settlement Class Members who
submit valid and timely Claim Forms shall be entitled to the Settlement Benefit.
Settlement Class Members who submit Claims Forms that do not meet the
eligibility requirements described herein may not be entitled to such relief. 17



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement018.jpg]
Invalid/Fraudulent Claims 84. The Settlement Administrator shall use good faith
and appropriate procedures to prevent, detect, and reject the payment of
Fraudulent Claims and ensure payment of only legitimate claims. The Settlement
Administrator shall notify the Claimant via mail or email of the rejection. If
any Claimant whose Claim Form has been rejected, in whole or in part, desires to
contest such rejection, the Claimant must, within ten (10) calendar days from
receipt of the rejection, mail or email the Settlement Administrator a notice
and statement of reasons indicating the grounds for contesting the rejection
along with any supporting documentation, requesting further review by the
Settlement Administrator, of denial of the Claim. If any Claimant whose Claim
Form has been rejected fails to respond to the Settlement Administrator with
within ten (10) calendar days from receipt of the rejection, the rejection shall
be deemed final and valid. The Settlement Administrator, in consultation with
CBA’s Counsel and Class Counsel, shall notify the Claimant of its decision
within ten (10) business days from receipt of the Claimant’s reply contesting
the rejection. Incomplete or Inaccurate Claim Forms 85. After receipt of any
Claim Forms containing incomplete or inaccurate information, and/or submitted
Claims Forms omitting required information, the Settlement Administrator shall
send a Notice of Missing or Inaccurate Information explaining what information
is missing or inaccurate. 86. Claimants shall have until the end of the Claims
Period, or thirty (30) calendar days from when the Notice of Missing or
Inaccurate Information was mailed, whichever is later, to reply to the Notice of
Missing or Inaccurate Information, and provide the required information. 18



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement019.jpg]
87. If a Claimant fails to respond by the end of the Claims Period or within
thirty (30) calendar days from when the Notice of Missing or Inaccurate
Information was mailed, whichever is later, or the Settlement Administrator is
unable to provide a Notice of Missing or Inaccurate Information as a result of
the omitted information, the Settlement Administrator will reject such
Claimant’s claim, and CBA will not be obligated to make any payment on such
claim. Provision of Settlement Benefits 88. CBA shall transmit to the Settlement
Administrator the aggregate dollar value of all Settlement Benefits by no later
than fifteen (15) calendar days after the Effective Date. 89. The Settlement
Administrator shall pay all Settlement Benefits to Settlement Class Members who
are eligible and who submit a valid and timely Claim Form within fifteen (15)
calendar days of receiving the funds from CBA or thirty (30) calendar days of
the Effective Date, whichever date is earlier. 90. Within twenty-one (21)
calendar days after the distribution of the Settlement Benefits, the Parties
shall file a Post-Distribution Accounting with the Court. 91. All cash awards to
Settlement Class Members will be in the form of a check or via electronic
payment, whichever option the Settlement Class Member so chooses. IV. NOTICE 92.
Notice of the Settlement shall conform to all applicable requirements of the
Federal Rules of Civil Procedure, the United States Constitution (including the
Due Process Clauses), the Class Action Fairness Act of 2005, 28 U.S.C. § 1715,
the United States District Court for the Northern District of California’s
Procedural Guidance for Class Action Settlements, and any other applicable law,
and shall otherwise be in the manner and form approved by 19



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement020.jpg]
the Court. To the extent any changes to the notice plan set forth herein need to
be modified in any way, the Parties agree to work cooperatively to make any such
changes. Forms of Notice 93. Upon Preliminary Approval, Notice of the Settlement
shall be according to the following Notice Plan: a. Settlement Website Notice:
No later than five (5) calendar days before Internet Publication Notice (see
Paragraph 93(e)), the Settlement Administrator shall create a Settlement
Website, which will include, inter alia, links to the Long Form Notice, the
Summary Notice, this Settlement Agreement and Exhibits, the Claim Form, relevant
filings and orders, and information relating to filing a claim, objecting to the
Settlement, opting out of the Settlement, other deadlines relating to the
Settlement, and instructions on how to access the case docket via PACER or in
person at any of the Court’s locations. b. Toll-Free Telephone Support: No later
than five (5) calendar days before Internet Publication Notice (see Paragraph
93(e)), the Settlement Administrator shall establish a toll-free telephone
support system to provide Settlement Class Members with (a) general information
about the Action and Settlement; (b) frequently asked questions and answers; and
(c) information relating to filing a claim, objecting to the Settlement, opting
out of the Settlement, and other deadlines relating to the Settlement. c. Direct
Notice: At or before the filing of the Motion for Preliminary Approval, CBA
shall provide the Settlement Administrator with a list of all potential Class
Members for whom it has e-mail or mailing addresses. No later than twenty-five
20



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement021.jpg]
(25) calendar days after Preliminary Approval, the Settlement Administrator
shall cause the Summary Notice to be sent to all Class Members for whom email
addresses or mailing addresses have been provided. d. Print Publication Notice:
On the first available publication date after Preliminary Approval, the
Settlement Administrator will publish the Summary Notice in print in National
Geographic Magazine for a period of one month. On the first available
publication date after Preliminary Approval, the Settlement Administrator will
also publish the Summary Notice in print in the San Jose Mercury News Newspapers
one day per week for a period of four consecutive weeks in compliance with the
CLRA. e. Internet Publication Notice: No later than twenty-five (25) calendar
days after Preliminary Approval, the Settlement Administrator will issue an
informational press release to PR Newswire of the Settlement. The press release
will include the Settlement Website address so that Settlement Class Members can
easily access information about the Action and Settlement. The Settlement
Administrator will also purchase Internet banner notice ads that will allow
access to the Settlement Website through an embedded hyperlink contained within
the banner notice ad. These Internet banner ads will be first published no later
than twenty-five (25) calendar days after Preliminary Approval, and will
continue for a period of ten (10) weeks. V. ADMINISTRATION OF SETTLEMENT 94. All
Settlement Notice and Administration Costs shall be paid by CBA. 21



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement022.jpg]
95. The Settlement Administrator shall be responsible for administrative tasks,
including, without limitation: a. Arranging, as set forth in this Section and in
the Preliminary Approval Order, for distribution of Notice of the Settlement (in
a form substantially similar to that approved by the Court) and Claims Forms (in
a form substantially similar to that approved by the Court) to Settlement Class
Members; b. Answering inquiries from Settlement Class Members and/or forwarding
such written inquiries to Class Counsel or their designee; c. Receiving and
maintaining correspondence regarding Objections and Requests for Exclusion from
the Settlement Agreement; d. Posting notices, Claim Forms, and other related
documents on the Settlement Website and otherwise maintaining the Settlement
Website; e. Receiving and processing Claim Forms, including sending Notices of
Missing or Inaccurate Information where applicable; f. Providing weekly updates
to CBA’s Counsel and Class Counsel regarding the number of Claims, Requests for
Exclusion, and Objections. The updates shall be made on Friday of every week; g.
Providing declaration(s) in support of preliminary and final approval as
necessary and appropriate; h. Distributing all payments under the Settlement,
including payments to Settlement Class Members and the Class Representative
Service Awards; i. Providing a post-distribution accounting declaration; and 22



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement023.jpg]
j. Otherwise assisting with implementation and administration of the Settlement
Agreement terms as the Parties mutually agree or the Court orders the Settlement
Administrator to perform. VI. OBJECTIONS AND OPT-OUTS Objections 96. Settlement
Class Members shall have the right to appear and present Objections as to any
reason why the terms of this Agreement should not be given Final Approval. Any
Objection must be in writing and submitted to the Court no later than the
Objection/Exclusion Deadline. Settlement Class Members shall submit written
objection to the Court, either by (1) mailing them to the Class Action Clerk,
United States District Court for the Northern District of California, 280 South
1st Street, Courtroom 3, San Jose, CA 95113, or (2) filing them in person at any
location of the United States District Court for the Northern District of
California or via the ECF electronic filing system. 97. Any Objection must
contain a caption or title that identifies it as “Objection to Class Settlement
in Broomfield, et al. v. Craft Brew Alliance, Inc., No. 5-17-cv-01027-BLF” and
shall also contain: a. Information sufficient to identify and contact the
objecting Settlement Class Member, including name, address, telephone number,
and, if available, email address, and if represented by counsel, the foregoing
information for his/her counsel; b. Whether the Settlement Class Member, or his
or her counsel, intends to appear at the Final Approval Hearing; 23



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement024.jpg]
c. Whether the Objection applies only to the Settlement Class Member, to a
specific subset of the Settlement Class, or to the entire Settlement Class; d. A
clear and concise statement of the Settlement Class Member’s Objection,
including all bases and legal grounds for the Objection; e. Documents sufficient
to establish the person’s standing as a Settlement Class Member, i.e.,
verification under penalty of perjury as to the person’s purchase of Kona Beers
during the Class Period, or a Proof of Purchase; f. A list of any other
objections submitted by the Settlement Class Member, or his/her counsel, to any
proposed class action settlements submitted in any court, whether state or
federal, in the United States for the previous five (5) years. If the Settlement
Class Member or his/her counsel has not objected to any other class action
settlement in any other court in the previous five (5) years, he or she shall
affirmatively state so; and 98. No Settlement Class Member shall be entitled to
be heard at the Final Approval Hearing (whether individually or through counsel)
or to object to the Agreement, and no written Objections or briefs submitted by
any Settlement Class Member shall be received or considered by the Court at the
Final Approval Hearing, unless written notice of the Settlement Class Member’s
intention to appear at the Final Approval Hearing, and copies of any written
Objections or briefs, have been filed with the Court on or before the
Objection/Exclusion Deadline. 99. Class Counsel and CBA shall have the right to
respond to any Objection no later than thirty- five (35) calendar days prior to
the Final Approval Hearing. 24



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement025.jpg]
100. Settlement Class Members who fail to submit written Objections in the
manner specified above shall be deemed to have waived any objections and shall
be foreclosed from making any objection (whether by appeal or otherwise) to the
Settlement Agreement and shall be bound, to the extent allowed by law, by the
terms of the Settlement Agreement. Requests for Exclusion/Opt Out 101. Any
Settlement Class Member who does not wish to participate in this Settlement must
submit a Request for Exclusion to the Settlement Administrator by the
Objection/Exclusion Deadline, stating a clear intention to be “excluded” from
this Settlement. The written request for exclusion must contain the Settlement
Class Member’s name, current address, and telephone number. The Request for
Exclusion must be personally signed by the Settlement Class Member, dated and
sent to the Settlement Administrator via the Settlement Website or by hard copy
sent via U.S. Mail. 102. The date of the postmark on the envelope, or the
electronic date of submission in the case of a submission via the Settlement
Website, shall be the exclusive means used to determine whether a Request for
Exclusion has been timely submitted by the Objection/Exclusion Deadline. Any
Settlement Class Member whose request to be excluded from the Settlement Class
is approved by the Court will not be bound by this Settlement Agreement nor will
he or she have any right to object, appeal, or comment thereon. 103. Settlement
Class Members who fail to submit a valid and timely Request for Exclusion on or
before the Objection/Exclusion Deadline shall be bound, to the extent allowed by
law, by all terms of the Settlement Agreement and any Judgment entered in the
Action if the Settlement Agreement is approved by the Court, regardless of
whether they have requested exclusion from the Class. 25



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement026.jpg]
104. Settlement Class Members who submit a valid and timely Request for
Exclusion cannot object to the Settlement. No Solicitation of Objections or
Exclusions 105. The Parties and their counsel agree to use their best efforts to
carry out this Agreement. At no time shall any of the Parties or their counsel
seek to solicit or otherwise encourage any Party or Settlement Class Member to
submit Objections or Requests for Exclusion, or to appeal from the Court’s
Judgment. VII. ATTORNEYS’ FEES & COSTS, AND CLASS REPRESENTATIVE SERVICE AWARDS
Attorneys’ Fees and Costs 106. Class Counsel shall submit a Fee Application for
an award of attorneys’ fees and costs, including expert fees and costs, in an
amount not to exceed $2,900,000.00 (Two Million Nine Hundred Thousand Dollars
and Zero Cents). CBA and its counsel will not oppose or undermine that request
or solicit others to do so. 107. The Fee Award shall be the total obligation of
CBA to pay for attorneys’ fees, costs, and/or expenses of any kind (including,
but not limited to, travel, filing fees, court reporter and videographer
expenses, expert fees and costs, notice of pendency costs and expenses, and
document review and production costs) related to this Action. 108. CBA shall pay
the Fee Award by wire transfer to Class Counsel not later than ten (10) calendar
days following Final Approval. 109. This Settlement is not contingent upon the
Court awarding any particular amount in attorneys’ fees and costs, however,
Plaintiffs retain the right to appeal any decision by the Court regarding the
Fee Award. 110. Class Counsel, in their sole discretion, shall allocate and
distribute the Fee Award. 26



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement027.jpg]
111. CBA shall pay its own attorneys’ fees and costs incurred in this Action.
Class Representative Service Awards 112. In recognition of the time and effort
the Class Representatives expended in pursuing this Action and fulfilling their
obligations and responsibilities as Class Representatives, Class Counsel shall
also petition the Court for, and CBA shall not oppose, a service award in an
amount of $5,000.00 (Five Thousand Dollars and Zero Cents) to each of the two
Class Representatives. 113. The Court’s award of any Class Representative
Service Awards shall be separate from its determination of whether to approve
the Settlement as set forth in this Agreement. 114. In the event the Court
approves the Settlement, but declines to award a Class Representative Service
Award in the amount requested by Class Counsel, the Settlement will nevertheless
be binding on the Parties. However, if the Court declines to approve the
Settlement, no Class Representative Service Awards shall be paid. 115. CBA shall
pay the Class Representative Service Awards by wire transfer to the Settlement
Administrator not later than fifteen (15) calendar days after the Effective
Date. The Settlement Administrator shall pay the Class Representative Service
Awards to Plaintiffs within fifteen (15) calendar days of receiving the funds
from CBA or thirty (30) calendar days of the Effective Date, whichever date is
earlier. The Settlement Administrator shall issue an IRS Form 1099-MISC to
Plaintiffs solely for the amount awarded by the Court for each Plaintiffs’ Class
Representative Service Award. Plaintiffs shall be solely and legally responsible
to pay and all applicable taxes on their Class Representative Service Awards,
and shall hold harmless CBA and Class Counsel from any claim or liability for 27



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement028.jpg]
taxes, penalties, or interest arising as a result of the Class Representative
Service Awards. 116. Payment by CBA of the Class Representative Service Awards
is separate from, and in addition to, the other relief afforded to the
Settlement Class Members in this Agreement. VIII. PRELIMINARY APPROVAL Motion
for Preliminary Approval 117. As soon as reasonably practicable after the
signing of this Settlement Agreement, Plaintiffs shall file an unopposed Motion
for Preliminary Approval of Class Settlement that seeks entry of the Preliminary
Approval Order, which, in accordance with the terms of this Agreement, for
settlement purposes only would: a. Preliminarily approve this Settlement
Agreement; b. Certify a Settlement Class under Federal Rule of Civil Procedure
23 composed of the Settlement Class Members; c. Approve the Settlement
Administrator; d. Approve and authorize the contents of the Notice Plan and
distribution of the Notice; e. Approve and authorize the procedures for
submitting Objections and Requests for Exclusion and the binding nature thereof;
f. Set deadlines for submitting papers in support of the Motion for Final
Approval, the Motion for Attorneys’ Fees, Costs, and Expenses and Class
Representative Service Awards, and any responses to timely and valid Objections;
g. Schedule the Final Approval Hearing to determine whether Final Approval of
the Settlement Agreement is warranted; and 28



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement029.jpg]
h. Stay all activity in the Action except to the extent necessary to effectuate
this Agreement unless and until this Agreement is terminated pursuant to its
terms and conditions. Certification of Settlement Class for Settlement Purposes
Only 118. The Parties agree, for settlement purposes only, that the Settlement
Class shall be certified and proceed as a class action under Federal Rule of
Civil Procedure 23(b)(3), with a class consisting of all Settlement Class
Members, and with Plaintiffs Theodore Broomfield and Simone Zimmer as Class
Representatives, and with Class Counsel as counsel for the Settlement Class
Members. 119. In the event that the Court does not preliminarily or finally
approve the Settlement Agreement, nothing herein shall be construed to alter the
Court’s September 25, 2018 Certification Order, or CBA’s ability to contest that
decision. IX. FINAL APPROVAL Motion for Final Approval 120. Prior to the Final
Approval Hearing, Class Counsel shall petition the Court for Final Approval and
Order and Final Judgment that would: a. Confirm the certification of the
Settlement Class as defined above; b. Dismiss this Action, with prejudice, upon
the Effective Date; c. Decree that neither the Final Approval nor this Agreement
constitutes an admission of liability, fault or wrongdoing; d. Release the
Released Parties from the Released Claims of the Releasing Parties; e. Find that
this Agreement is entered into in good faith, is reasonable, fair and adequate,
and is in the best interest of the Settlement Class Members; and 29



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement030.jpg]
f. Make such orders as are necessary and appropriate to effectuate the terms and
conditions of this Settlement Agreement. 121. Prior to the Final Approval
Hearing, Class Counsel and CBA shall have the right to respond to any Objections
submitted by Settlement Class Members. Final Approval Hearing 122. The Court
shall conduct a Final Approval Hearing so that the Court may review any
objections to this Agreement, consider the fairness, reasonableness and adequacy
of this Agreement and consider the Parties’ petition for Final Approval and
Class Counsel’s Application for a Fee Award and for the Class Representatives’
Service Awards. The date of the Final Approval Hearing shall be posted on the
Settlement Website in advance of the hearing. If the date of the Final Approval
Hearing is subsequently modified by the Court, no further notice is required to
be published to Settlement Class Members, except that, the Parties will notify
any Settlement Class Member who has filed a timely Objection in writing of any
change to the date of the Final Approval Hearing. Dismissal of this Action 123.
The Final Approval shall provide that this Action shall be dismissed, with
prejudice, upon the Effective Date. X. RELEASES General Release from Liability
124. Upon Effective Date, each of the Plaintiffs and each Settlement Class
Member who has not validly and timely submitted a Request for Exclusion shall be
deemed to release and forever discharge any and all Released Parties of and from
liability of any kind or type whatsoever for any and all Released Claims, and
shall be permanently barred and enjoined 30



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement031.jpg]
from initiating, asserting and/or prosecuting any Released Claim(s) against any
Released Party in any court or forum. This Agreement shall be the sole and
exclusive remedy available to the Releasing Parties for any and all Released
Claims against the Released Parties. No Released Party shall be subject to
liability or expense of any kind to any Releasing Party with respect to any
Released Claim. 125. The Parties agree that they may hereafter discover facts in
addition to or different from those they believe to be true with respect to the
subject matter of this Agreement. The Parties agree that, notwithstanding the
discovery of the existence of any such additional or different facts that, if
known, would materially affect its decision to enter into this Agreement, the
releases herein given shall be and remain in effect as a full, final and
complete general release of the Released Claims and the Parties shall not be
entitled to modify or set aside this Agreement, either in whole or in part, by
reason thereof. The Parties hereby waive and relinquish, to the fullest extent
permitted by law, the rights and benefits of any statute which might otherwise
render unenforceable a release contained in this Agreement. 126. With respect to
all Released Claims, Plaintiffs and each of the other Settlement Class Members
who have not validly opted out of this Settlement agree that they are expressly
waiving and relinquishing to the fullest extent permitted by law (a) the
provisions, rights and benefits conferred by Section 1542 of the California
Civil Code, which provides: “A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT
THE CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER
FAVOR AT THE TIME OF EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER,
WOULD HAVE MATERIALLY AFFECTED HIS OR HER 31



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement032.jpg]
SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY” and (b) any law of any state or
territory of the United States, federal law or principle of common law, or of
international or foreign law, that is similar, comparable or equivalent to
Section 1542 of the California Civil Code. XI. Termination and Effect of
Termination 127. Each Party shall have the right to terminate this Settlement
Agreement if: (a) the Court denies preliminary approval of this Settlement
Agreement (or grants preliminary approval through an order that is not
substantially similar in form and substance to Exhibit 4 hereto); (b) the Court
denies final approval of this Settlement Agreement (or grants final approval
through an order that materially differs in substance from Exhibit 5 hereto); or
(c) the Final Approval Order and Judgment do not become Final by reason of a
higher court reversing final approval by the Court, and the Court thereafter
declines to enter a further order or orders approving the Settlement on the
terms set forth herein. If a Party elects to terminate this Settlement Agreement
under this paragraph, that Party must provide written notice to the other
Parties’ counsel, by hand delivery, mail, or e-mail within ten (10) calendar
days of the occurrence of the condition permitting termination. 128. If the
Settlement is not approved, the Parties shall meet and confer in good faith, in
an effort to effectuate the material terms of the Settlement and/or negotiate a
different settlement, consistent with the Parties’ desire to resolve this
Action. As part of this meet and confer process, the Parties shall contact the
mediator (Bruce A. Edwards), or another mediator as mutually agreed by the
Parties. 129. Nothing shall prevent Plaintiffs and/or CBA from appealing or
seeking other appropriate relief from an appellate court with respect to any
denial by the Court of Final Approval of 32



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement033.jpg]
the Settlement. In the event such appellate proceedings result, by order of the
appellate court or by an order after remand or a combination thereof, in the
entry of an order(s) whereby the Settlement is approved in a manner
substantially consistent with the substantive terms and intent of this
Settlement Agreement, and dismissing all claims in the Action with prejudice,
and otherwise meeting the substantive criteria of this Agreement for approval of
the Settlement, such order shall be treated as a Final Approval Order. 130. If
this Settlement Agreement is terminated or disapproved, or if the Effective Date
should not occur for any reason, then: (a) this Settlement Agreement and all
orders entered in connection therewith shall be rendered null and void; and (b)
all Parties shall be deemed to have reverted to their respective status in the
Action as of the date and time immediately preceding the execution of this
Settlement Agreement and, except as otherwise expressly provided, the Parties
shall stand in the same position and shall proceed in all respects as if this
Settlement Agreement and any related orders had never been executed, entered
into, or filed, except that the Parties shall not seek to recover from one
another any attorneys’ fees, costs, and expenses incurred in connection with
this Settlement, including any Settlement Notice and Administration costs
already incurred by the Settlement Administrator. XII. Non-Admission of Fault or
Liability 131. This Agreement, whether or not consummated, and any
communications exchanged or actions taken pursuant to or during the negotiation
of this Agreement are for settlement purposes only. Neither the fact of nor the
contents of this Agreement or its exhibits, nor any communications exchanged,
nor actions taken, pursuant to or during the negotiation of this Agreement,
shall constitute, be construed as, or be admissible in evidence as an 33



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement034.jpg]
admission of the validity of any claim asserted or fact alleged in this Action
or of any wrongdoing, fault, violation of law or liability of any kind on the
part of CBA. XIII. Miscellaneous Non-Admissibility 132. This Agreement and all
negotiations, correspondence and communications leading up to its execution
shall be deemed to be within the protection of Federal Rule of Evidence 408 and
any analogous state or federal rules or principles. Neither this Agreement, nor
any terms, conditions, contents or provisions hereof or exhibits hereto, nor any
negotiations, correspondence or communications leading up to the execution of
this Agreement, shall constitute a precedent or be admissible for any purpose in
any proceeding; provided, however, that this Agreement shall be admissible in
any proceeding related to the approval of this Agreement, to enforce any of its
terms and conditions, to support or defend this Agreement in an appeal from an
order granting or denying Final Approval, or to enforce or assert a claim or
defense of res judicata, collateral estoppel, claim preclusion, issue
preclusion, settlement, release, merger and bar, or any similar claim or defense
against the Plaintiffs, any Settlement Class Member, or any third party.
Reservation of Rights 133. This Settlement Agreement is made without prejudice
to the right of CBA to take any position in its defense of the Action, should
this Agreement not be approved or implemented. Dispute Resolution 134. If
Plaintiffs or Class Counsel, on behalf of Plaintiffs or any Settlement Class
Member, or CBA’s Counsel, on behalf of CBA, at any time believe that the other
Party has breached 34



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement035.jpg]
or acted contrary to the Agreement, that Party shall notify the other Party in
writing of the alleged violation. The Parties shall meet and confer in good
faith to resolve the dispute. If the Parties are unable to resolve their
differences within twenty (20) calendar days, either Party shall first contact
the mediator (Bruce A. Edwards) to try to resolve the dispute. If that proves
unsuccessful, the Party may file an appropriate motion for enforcement with the
Court. Non-Disparagement 135. Class Counsel and Class Representatives agree not
to disparage or otherwise take any action which could reasonably be expected to
adversely affect the reputation of CBA regarding this matter. CBA and its
attorneys agree not to disparage or otherwise take any action which could
reasonably be expected to adversely affect the personal or professional
reputation of Class Counsel and Class Representatives regarding this matter.
Authority to Execute 136. The Parties warrant and represent that the persons
executing this Agreement are duly authorized to do so. Assignment of Claims 137.
The Parties warrant and represent that no claim or any portion of any claim
referenced or released in this Agreement has been sold, assigned, conveyed, or
otherwise transferred to any other entity or Person. Reading and Understanding
138. The Parties warrant and represent that they have carefully read this
Agreement, have consulted their attorneys regarding this Agreement, and fully
understand and voluntarily accept the terms and conditions of this Agreement. 35



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement036.jpg]
Reliance on Own Judgment 139. The Parties warrant and represent that they have
relied upon their own judgment and that of their legal counsel regarding the
sufficient and agreed upon consideration for this Agreement and that no
statement or representation by any of the other Parties or their agents,
employees, officers, directors or legal representatives influenced or induced
them to execute this Agreement. 140. This Agreement shall be construed under and
governed by the laws of the State of California, applied without regard to laws
applicable to choice of law. Jurisdiction of the Court 141. The Court shall
retain jurisdiction with respect to the interpretation, implementation and
enforcement of the terms of this Agreement and all orders and judgments entered
in connection therewith, and the parties and their counsel hereto submit to the
jurisdiction of the Court for purposes of interpreting, implementing and
enforcing the resolution embodied in this Agreement and all orders and judgments
entered in connection therewith. Entire Agreement 142. This Agreement, including
all exhibits hereto, shall constitute the entire Agreement among the Parties
with regard to the subject of this Agreement and shall supersede any previous
agreements, representations, communications and understandings among the Parties
with respect to the subject matter of this Agreement. Joint Preparation 143.
This Agreement shall be construed as if the Parties jointly prepared it, and any
uncertainty or ambiguity shall not be interpreted against any of the Parties. 36



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement037.jpg]
Recitals 144. The Recitals are a material part of this Agreement and are
incorporated herein in their entirety. Captions 145. The captions used in this
Agreement are for convenience and identification purposes only, and are not part
of this Agreement. Amendment or Modification 146. This Agreement may not be
changed, modified, or amended except in writing signed by all Parties (or their
successors-in-interest) and approved by the Court. Notwithstanding the
foregoing, however, the claims process set forth above may be modified by mutual
agreement of the Parties without Court approval and the Parties may agree to
reasonable extensions of time in which to accomplish the tasks required by the
terms and conditions of this Agreement. Cooperation 147. The Parties and their
counsel agree to cooperate fully with one another and to use their best efforts
to effectuate the Settlement, including without limitation in seeking
preliminary and final Court approval of the Settlement embodied herein, carrying
out the terms of this Settlement, and promptly agreeing upon and executing all
such other documentation as may be reasonably required to obtain Final Approval
by the Court of the Settlement. 37



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement038.jpg]
No Waiver 148. The waiver of any term or condition or breach of this Agreement
shall not be deemed to be a waiver of any other term or condition or breach of
this Agreement and shall not be deemed to be a continuing waiver. Parties’
Waiver of Right to be Excluded and Object. 149. The Parties agree that by
signing this Agreement they are bound to these terms. The Parties agree to not
object to or appeal from this Agreement or the exhibits attached hereto.
Plaintiffs further agree not to request to be excluded from the Class.
[SIGNATURES ON FOLLOWING PAGES] 38



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement039.jpg]




--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement040.jpg]




--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement041.jpg]




--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement042.jpg]




--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement043.jpg]




--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement044.jpg]
Exhibit 1



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement045.jpg]
Broomfield, et al. v. Craft Brew Alliance, Inc. CLAIM FORM If you purchased one
or more Kona Beers* at any time from February 28, 2013 through _________, you
can complete this Claim Form to be eligible to receive payment under the
Settlement. *Kona Beers include: Longboard Island Lager, Hanalei IPA, Castaway
IPA, Big Wave Golden Ale, Lemongrass Luau, Wailua Wheat, Fire Rock Pale Ale,
Pipeline Porter, Lavaman Red Ale, Koko Brown Ale, Kua Bay IPA, Gold Cliff IPA,
Kanaha Blonde Ale, Liquid Aloha Variety Pack, Island Hopper Variety Pack, Happy
Mahalo Variety Pack, and Wave Rider Tandem Pack. Claim Forms must be completed
and submitted by no later than ________. Claim Forms can be submitted
electronically at www. _________ or by mail to: Broomfield v. Craft Brew
Alliance, Inc. c/o CPT Group, Inc. 50 Corporate Park Irvine, CA 92606 PLEASE
COMPLETE THE FOLLOWING INFORMATION: Name (First and Last):
_____________________________________________________________________ Street
Address:
___________________________________________________________________________
City: State: Zip: __ __ __ __ __ - __ __ __ __ Phone Number: ( _ _) _-
__________ Email Address: _________________________________________ You have two
options for filing your claim: if you do not have Proof Purchase, choose Option
A below. If you have Proof Purchase, choose Option B below. For either Option A
or Option B, you will be eligible to receive payments for each qualifying
purchase of Kona Beers as follows:  4-pack Kona Beers: $1.25 per unit.  6-pack
Kona Beers: $1.25 per unit.  12-pack Kona Beers: $2.00 per unit.  24-pack Kona
Beers: $2.75 per unit. Under Option A, you can receive up to $10 per household
depending on the number of Kona Beers you purchased. Under Option B, you can
receive up to $20 per household depending on the number of Kona Beers you
purchased. Option A: Submit your Claim without Proof of Purchase. State the
number of Kona Beers you purchased between February 28, 2013 through _________.
Unit Type Number of Units Purchased (e.g., 1, 2, 3, etc.) 4-pack Kona Beers
[space blank; but drop down for online form] 6-pack Kona Beers [space blank; but
drop down for online form] 12-pack Kona Beers [space blank; but drop down for
online form] 24-pack Kona Beers [space blank; but drop down for online form]
TOTAL ($) [space blank; but default to Max for online form] Questions? Visit
www.-------- or call --------



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement046.jpg]
Option B: Submit your Claim with valid Proof of Purchase: State the number of
Kona Beers you purchased between February 28, 2013 through _________. Unit Type
Number of Units Purchased (e.g., 1, 2, 3, etc.) 4-pack Kona Beers [space blank;
but drop down for online form] 6-pack Kona Beers [space blank; but drop down for
online form] 12-pack Kona Beers [space blank; but drop down for online form]
24-pack Kona Beers [space blank; but drop down for online form] TOTAL ($) [space
blank; but default to Max for online form] Valid Proof of Purchase includes the
following:  receipt(s)  a copy of the UPC from the package(s) of Kona Beers 
a copy of the purchase on your credit statement  other document that you
believe evidences your purchase of Kona Beers Please attach proof of purchase
for the items selected in the chart above for valid claim consideration. Mark
the box stating your preferred method of payment [ ] Payment via a Settlement
Check - If selecting this option, please double-check the address information at
the top of this form is correct and current. [ ] Electronic Payment via eCheck -
If selecting this option, please double-check the email address provided at the
top of this form is correct and current. [ ] Direct Deposit - If selecting this
option, please double-check the email address provided at the top of this form
is correct and current. Sign and Date the Affirmation below: I hereby affirm,
under penalty of perjury under the laws of the United States of America, each of
the following:  I personally purchased the Kona Beers listed above.  I was 21
years or older at the time that I purchased the Kona Beers listed above.  I
understand that by not opting out of the Settlement, I have given a complete
Release of all Released Claims.  The information provided in this Claim Form is
true and correct to the best of my knowledge. Signature Date ACCURATE CLAIMS
PROCESSING TAKES TIME. THANK YOU FOR YOUR PATIENCE. Reminder Checklist: 1.
Please sign the above Claim Form and complete all of the information requested
above. 2. Enclose a copy of your Proof(s) of Purchase, if you have them, along
with the Claim Form. 3. Keep a copy of your Claim Form and supporting
documentation for your records. Questions? Visit www.-------- or call --------



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement047.jpg]
Exhibit 2



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement048.jpg]
If you purchased Kona Beer you could get up to $20 from a proposed class action
settlement Th Court has tentatively approved a proposed settlement in Broomfield
v. Craft Brew Alliance, Inc., No. 5:17-cv-01027-BLF, a class action alleging
Craft Brew Alliance, Inc. (“CBA”)’s packaging and marketing of its Kona Beer
products portrayed the beer as being brewed in Hawaii, when Plaintiffs claimed
they were not. If you purchased Kona Beer between February 28, 2013 through
_________, you may be entitled to a cash payment as part of the settlement up to
$20 with proof of purchase or up to $10 without proof of purchase. To receive a
monetary payment, you must submit a Claim Form by [Claims Deadline]. Claim Forms
can be found at www.---------- or can be requested by calling _____________. If
you do not want to be bound by the Settlement, you must submit a written Request
for Exclusion. If you exclude yourself, you cannot get a payment, but you
preserve the right to sue CBA for the claims alleged in the lawsuit. Any Request
for Exclusion must be submitted by [___________], either online at www.-
-----.com or mailed and postmarked to _________. You can also object to the
Settlement. An objection is a written statement explaining why do not think the
Settlement is fair. Any objection must be submitted to the Court by
[_____________]. You cannot object if you exclude yourself from the Settlement.
There will be a final approval hearing for this settlement to determine whether
the Court will approve of the settlement, scheduled for [MONTH DAY, YEAR] at
[TIME] in the Robert F. Peckham Federal Building, Courtroom 3, located at 280
South 1st Street, Courtroom 3 San Jose, CA 95113. This Notice summarizes the
Settlement. For the precise terms and conditions of the Settlement, please see
the Settlement Agreement available at www.____________.com, by contacting Class
Counsel whose contact information can be found at www.____________.com, by
contacting the Settlement Administrator at 1-800-XXX-XXXX, by accessing the
Court docket in this case, for a fee, through the Court’s Public Access to Court
Electronic Records (PACER) system at https://ecf.cand.uscourts.gov, or by
visiting the office of the Clerk of the Court for the United States District
Court for the Northern District of California, 280 South 1st Street, Courtroom 3
San Jose, CA 95113, between 9:00 a.m. and 4:00 p.m., Monday through Friday,
excluding Court holidays. PLEASE DO NOT TELEPHONE THE COURT OR THE COURT CLERK’S
OFFICE TO INQUIRE ABOUT THIS SETTLEMENT OR THE CLAIM PROCESS



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement049.jpg]
Exhibit 3



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement050.jpg]
United States District Court for the Northern District of California Broomfield
v. Craft Brew Alliance, Inc., Case No. 5:17-cv-01027-BLF If You Purchased Kona
Beer, You May Be Eligible to Receive Payment from a Class Action Settlement A
federal court authorized this notice. This is not a solicitation from a lawyer.
 A Settlement has been reached in a class action lawsuit. Purchasers of Kona
Brewing Company Beer (“Kona Beer”) sued Craft Brew Alliance, Inc. (“CBA”),
alleging statutory consumer protection and common law claims based on
representations that the Kona Beers are brewed in Hawaii when Plaintiffs claim
they are not. CBA denies the allegations in the lawsuit. The Court has not
decided that CBA did anything wrong. The Parties agreed to the Settlement to
resolve the lawsuit. For instruction on how to obtain the Settlement Agreement,
please see question 16.  This Notice explains the lawsuit, the Settlement, your
legal rights, what benefits are available, who is eligible for them, and how to
get them. Judge Beth Labson Freeman of the United States District Court for the
Northern District of California is overseeing the Settlement.  You are eligible
to participate in this Settlement if you purchased any 4-pack, 6-pack, 12- pack,
or 24-pack variety of Kona Beer from February 28, 2013 through __________. To
receive payment under the Settlement, you must submit a Claim Form. Settlement
Class Members who do not exclude themselves from the Settlement will be bound by
the Settlement even if they do not submit Claim Forms.  For Settlement Class
Members who submit valid Claim Forms without Proof of Purchase, CBA will pay up
to $10, depending on the number of Kona Beers purchased from February 28, 2013
through __________.  For Settlement Class Members who submit valid Claim Forms
with Proof of Purchase, CBA will pay up to $20, depending on the number of Kona
Beers purchased from February 28, 2013 through __________.  The Parties have
further agreed that CBA will pay the costs to administer this Settlement, plus
reasonable attorneys’ fees and costs, and a payment to the two Plaintiffs.
Please read this Notice carefully and in its entirety. Your rights may be
affected by the proposed Settlement of this lawsuit, and you have a choice to
make now about how to act: Questions? Visit www.__________. or contact the
Settlement Administrator at [_________________] - 1 -



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement051.jpg]
YOUR LEGAL RIGHTS AND OPTIONS This is the only way to receive a monetary payment
from the Settlement. By remaining in the Settlement, whether or not you submit a
Claim Form, you will give up any rights to sue CBA SUBMIT A CLAIM FORM
separately about the same legal claims in this lawsuit. BY [DATE] Claim Forms
are available at www.---------------.com or by calling ------------. For more
detail about the claim process, please see questions 5, 6 and 7 below. If you
request to be excluded from the Settlement, you will not be eligible to receive
the monetary payment, but you will keep your EXCLUDE YOURSELF right to sue CBA
about the same legal claims in this lawsuit. FROM THE CLASS BY Requests for
Exclusion must be submitted by [date] on www.----- [DATE] ----- or mailed to
[address]. For more detail about excluding yourself from the Settlement, please
see questions 8 and 10 below. You may write to the Court about why you do, or do
not, like the Settlement. You must remain in the Settlement (i.e., not exclude
OBJECT BY [DATE] yourself) to object to the Settlement. Objections must be
submitted to the Court by [date]. For more detail about objecting to the
Settlement, please see questions 9 and 10 below. You may ask to speak in Court
about the fairness of the Settlement. Written notice of your intent to appear at
the final APPEAR IN THE LAWSUIT approval hearing in the Lawsuit must be filed
with your OR ATTEND THE FINAL Objection and submitted to the Court by [date].
You may enter APPROVAL HEARING ON your appearance in Court through an attorney
at your own [DATE] expense if you so desire. For more detail about appearing in
this lawsuit or attending the final approval hearing, please see questions 9,
13, 14 and 15 below. By doing nothing, you will not receive any monetary payment
DO NOTHING but you will also give up any rights to sue CBA separately about the
same legal claims in this lawsuit.  Your rights and options – and the deadlines
to exercise them – are further explained in this Notice.  The Court in charge
of this case still has to decide whether to approve the Settlement. The
Settlement Benefit (i.e., the monetary payments described herein) will be made
available if the Court approves the Settlement, and after any appeals are
resolved, if they are resolved in favor of settlement approval. Questions? Visit
www.__________. or contact the Settlement Administrator at [_________________] -
2 -



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement052.jpg]
 If you have any questions, please read on and/or visit www.-------------.com
or contact Class Counsel or the Settlement Administrator listed in questions 16
below. BASIC INFORMATION 1. Why did I get this notice? If you purchased any
4-pack, 6-pack, 12-pack, or 24-pack variety of Kona Beer from February 28, 2013
through __________, you may be a Class Member and have a right to know about the
Settlement and your options. If you have received word of this Notice by e-mail,
you have been identified from available records as a possible purchaser of the
Kona Beer at issue in the lawsuit. You also may have received this Notice
because you requested more information after reading the Settlement Website. If
the Court approves the Settlement, and if objections and all appeals are
resolved in favor of settlement approval, a settlement administrator approved by
the Court will oversee the distribution of the Settlement Benefits that the
proposed Settlement allows. You can follow the progress of the Settlement on the
settlement website, www.--------- --. 2. What is this class action lawsuit
about? The persons who sued are called the Plaintiffs, and the company they
sued, Craft Brew Alliance, Inc., is called the Defendant or “CBA.” Plaintiffs
and CBA are collectively referred to as “the Parties.” Plaintiffs brought this
lawsuit on behalf of all other consumers who similarly purchased Kona Beers
during the time period of February 28, 2013 through __________ (“Class
Members”). This lawsuit alleges that Kona Beers were deceptively advertised as
being brewed in Hawaii when they are actually brewed in the continental United
States. CBA denies the allegations and has included on all Kona labels the
mainland locations where Kona Beers are brewed throughout the time period. The
Court has not determined which side is right. Rather, the Parties have agreed to
settle the lawsuit to avoid the uncertainties, expenses and expenditure of
resources associated with ongoing litigation. 3. Am I part of the Class? If you
purchased any 4-pack, 6-pack, 12-pack, or 24-pack variety of Kona Beer from
February 28, 2013 through __________, you may be a Class Member. Eligible
varieties of Kona Beers include Longboard Island Lager, Hanalei IPA, Castaway
IPA, Big Wave Golden Ale, Lemongrass Luau, Wailua Wheat, Fire Rock Pale Ale,
Pipeline Porter, Lavaman Red Ale, Koko Brown Ale, Kua Bay IPA, Gold Cliff IPA,
Kanaha Blonde Ale, Liquid Aloha Variety Pack, Island Hopper Variety Pack, Happy
Mahalo Variety Pack, and Wave Rider Tandem Pack. Kona Beers that are sold
without packaging (i.e., loose bottles, loose cans, and draft beer) are not
included. You are not a member of the Class if: (a) you have timely and properly
excluded yourself from the Settlement, explained in Question 8 below, (b) you
are a retailer or distributor of Kona Beer or purchased Kona Beer for the
purpose of re-selling the beer, (c) you are an employee of CBA or the law firms
of the law firms representing the Parties, or (d) you are governmental entity or
part of the Court’s immediate family or the Court’s staff. Questions? Visit
www.__________. or contact the Settlement Administrator at [_________________] -
3 -



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement053.jpg]
THE SETTLEMENT BENEFITS 4. What does the Settlement provide? The Settlement
provides the following benefits: (1) monetary compensation to Class Members who
submit valid and timely Claim Forms; and (2) injunctive relief whereby CBA will
make certain changes to its business practices with respect to Kona Beers. Each
is summarized below. Monetary Relief. The Settlement allows Class Members who
submit timely and valid Claim Forms, without proof of purchase, to recover up to
$10 per household, depending on the number of eligible Kona Beers purchased.
Class Members who submit timely and valid Claim Forms, with proof of purchase,
can recover up to $20 per household, depending on the number of eligible Kona
Beers purchased. The following payments can be claimed for each eligible Kona
Beer: i. 4-pack Kona Beers: $1.25 per unit. ii. 6-pack Kona Beers: $1.25 per
unit. iii. 12-pack Kona Beers: $2.00 per unit. iv. 24-pack Kona Beers: $2.75 per
unit Injunctive Relief. Under the Settlement, CBA has implemented as a result of
this lawsuit, or will implement, the following practices with respect to the
Kona Beers: i. CBA will include a statement on all Kona Beer packaging that
lists each location where Kona Beers are brewed or lists the location or
locations at which a particular Kona Beer is brewed, for a minimum of four years
after the Effective Date of the Settlement. In addition, for a minimum of four
years after the Effective Date of the Settlement, CBA shall revise the
“invitation” statement on the top packaging, when used, to read: “Since 1994,
Kona Brewing Co. has been committed to making craft ales and lagers of
uncompromised quality. Come visit us at our Hawaii Brewery & Pub in Kailua-Kona,
or at our pub on Oahu! Mahalo!” ii. CBA’s General Counsel or his designee will
conduct yearly meetings with CBA’s marketing to review the injunctive terms of
this Settlement, for a minimum of four years after the Effective Date of the
Settlement. CBA will pay the costs to administer this Settlement, reasonable
attorneys’ fees, costs and expenses, and a payment to the Plaintiffs (see
question 12 below). A more detailed description of the foregoing can also be
found in the Settlement Agreement here [insert hyperlink] or on the website
--------------. 5. When will I get my monetary payment? The hearing to consider
the fairness of the Settlement is scheduled for [Final Approval Hearing Date].
If the Court approves the Settlement, and you submit a Claim Form that is
approved by the Settlement Administrator, you will receive payment within
approximately 30 Questions? Visit www.__________. or contact the Settlement
Administrator at [_________________] - 4 -



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement054.jpg]
days after the Settlement has been finally approved and/or after any appeals
process is complete approving the Settlement. The payment will be made in the
form of a check or via electronic payment, whichever you prefer. HOW TO GET THE
SETTLEMENT BENEFITS 6. How do I get my monetary payment? If you are a Class
Member and want to receive a payment under the Settlement, you must complete and
submit a Claim Form. Claims Forms can be found and submitted through the
Settlement Website: ________ by no later than [Claims Deadline] or they can be
mailed and postmarked to __________ by no later than [Claims Deadline]. To
submit a Claim Form on-line or to request a paper copy, go to
www._____________.com or call toll free, 1-800-XXX-XXXX. YOUR RIGHTS AND OPTIONS
7. What happens if I do nothing at all? If you do nothing, then you will remain
in the Class and will not receive any payment from this Settlement. If the Court
approves the Settlement, you will be bound by its terms, you will no longer have
the ability to sue with respect to the claims being resolved by the Settlement,
and your claims will be released and dismissed. The Settlement Agreement
describes the released claims in more detail, so please read it carefully. If
you have any questions, you can contact the lawyers listed in question 16 for
free to discuss, or you can talk to another lawyer of your own choosing if you
have questions about what this means. 8. How do I exclude myself from the
Settlement? If you exclude yourself from the Settlement – which is sometimes
called “opting-out” – you will not get any money from the Settlement. However,
you may then be able to separately sue or continue to sue CBA for the legal
claims that are the subject of the lawsuit. To exclude yourself from the
Settlement, you must submit a valid and timely Request for Exclusion to the
Settlement Administrator. In order to be valid, your Request for Exclusion must
state that you “want to be excluded from the Settlement in Broomfield v. Craft
Brew Alliance, Inc., Case No. 5:17-cv-01027-BLF” or words to similar effect that
make clear your intention to be excluded from the Settlement. Your written
Request for Exclusion must also include your name, current address, and
telephone number. The request must also be signed and dated by you. In order to
be timely, your request for exclusion must be submitted by [Objection/Exclusion
Deadline] at www.---------- or by U.S. Mail, postmarked on or before that date.
9. How do I object to the Settlement? If you are a Class Member, you can object
to the Settlement if you do not think it is fair. The Court will consider your
views. However, you cannot ask the Court to order a different Questions? Visit
www.__________. or contact the Settlement Administrator at [_________________] -
5 -



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement055.jpg]
settlement; the Court can only approve or reject the Settlement. If the Court
denies approval, no settlement payments will be sent out and the lawsuit will
continue. If this is what you want to happen, you must object. To object, you
must submit to the Court a written objection entitled “Objection to Class
Settlement in Broomfield v. Craft Brew Alliance, Inc., No. 5:17-cv-01027-BLF”
that identifies all the reasons for your objections and any legal and factual
support for those reasons. Your written objection must also include (1) your
name, address, telephone number, email address if available, and if represented
by counsel, the foregoing information for your counsel; (2) whether you or your
counsel intend on appearing at the Final Approval Hearing; (3) whether the
objection applies only to you, to a specific subset of the Class, or the entire
Class; (4) information/documents showing that you are a Class Member (i.e. Proof
of Purchase or a verification under penalty of perjury as to purchase of Kona
Beer during the Class Period). If you or an attorney assisting you with your
objection have objected to any class action settlement in the previous 5 years,
then you must include a list of those objections identifying each case by its
caption or title. If you or your attorney have not objected to any class action
settlements in the previous 5 years, then your objection will state that. You
must submit your written objection to the Court, either by (1) mailing them to
the Class Action Clerk, United States District Court for the Northern District
of California, 280 South 1st Street, Courtroom 3, San Jose, CA 95113, or (2)
filing them in person at any location of the United States District Court for
the Northern District of California or via the ECF electronic filing system. The
objection must be submitted by [Objection/Exclusion Deadline]. 10. What is the
difference between objecting and excluding myself from the Settlement? Objecting
means telling the Court that you do not like something about the Settlement. You
can object only if you stay in the Class. Excluding yourself from the Settlement
means that you do not want to be part of the Class. If you exclude yourself,
then you have no basis to object to the Settlement. THE LAWYERS REPRESENTING YOU
11. Do I have a lawyer in this case? The Court appointed the law firms of Faruqi
& Faruqi, LLP and the Wand Law Firm, P.C. to represent Class Members as “Class
Counsel.” Class Counsel believe, after conducting an extensive investigation,
that the Settlement is fair, reasonable, and in the best interests of the Class
Members. You will not be charged for these lawyers. If you want to be
represented by a different lawyer in this case, you may hire one at your own
expense. If you have any questions about the Settlement, you can contact Class
Counsel at the contact information listed in Question 16. Questions? Visit
www.__________. or contact the Settlement Administrator at [_________________] -
6 -



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement056.jpg]
12. How will the lawyers be paid? In addition to the monetary benefit to be paid
to the Class Members, CBA has agreed to pay Class Counsel’s fees and costs in an
amount to be determined by the Court not to exceed $2,900,000. The Court may
award less than this amount. Any fees, costs, and expenses that are awarded to
Class Counsel will be paid by CBA separately and in addition to the monetary
benefits to Class Members. Also, subject to approval by the Court, CBA has
agreed to pay $5,000 to each of the two Plaintiffs (“Service Awards”), in
recognition of their efforts on behalf of the Class. THE COURT’S FINAL APPROVAL
HEARING FOR THE SETTLEMENT 13. Where and when will the Court decide whether to
approve the Settlement? The Court will hold the Final Approval at [time] on
[date] in Courtroom 3 at the Robert F. Peckham Federal Building, located at 280
South 1st Street, Courtroom 3 San Jose, CA 95113. The purpose of the hearing
will be for the Court to determine whether to approve the Settlement as fair,
reasonable, adequate, and in the best interests of the Class; to consider Class
Counsel’s request for attorneys’ fees and costs; and to consider the request for
the Services Awards to the Plaintiffs. At that hearing, the Court will be
available to hear any Objections and arguments concerning the fairness of the
Settlement. The hearing may be postponed to a different date or time without
notice, so please check www._______________.com or call 1-800-XXX-XXXX from time
to time. If, however, you timely objected to the Settlement and advised the
Court that you intend to appear and speak at the Final Approval Hearing, you
will receive notice of any change in the time and date of such hearing. 14. Do I
have to come to the Final Approval Hearing? No. You do not need to attend the
Final Approval Hearing in order to receive payment under the Settlement. Class
Counsel will answer any questions the Court may have on behalf of the Class
Members. But, you are welcome to attend the Final Approval Hearing at your own
expense. If you submit an Objection, you do not have to come to Court to talk
about it. If you submitted your Objection on time, the Court will consider it.
You may also pay to have another lawyer attend on your behalf, but that is not
required. 15. May I speak at the Final Approval Hearing? Yes. You, or any lawyer
you retain, may ask the Court for permission to speak at the Final Approval
Hearing. To do so, you must include in your Objection to the Settlement a
statement saying that it is your intent to appear at the Final Approval Hearing.
Your Objection and notice of intent to appear must be submitted to the Court and
postmarked no later than [Objection/Exclusion Deadline]. Questions? Visit
www.__________. or contact the Settlement Administrator at [_________________] -
7 -



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement057.jpg]
GETTING MORE INFORMATION 16. Are more details available? Yes. This Notice
summarizes the Settlement. For the precise terms and conditions of the
Settlement, please see the Settlement Agreement available at
www.____________.com, by contacting Class Counsel at the information listed
below, or by accessing the Court docket in this case, for a fee, through the
Court’s Public Access to Court Electronic Records (PACER) system at
https://ecf.cand.uscourts.gov, or by visiting the office of the Clerk of the
Court for the United States District Court for the Northern District of
California, 280 South 1st Street, Courtroom 3 San Jose, CA 95113, between 9:00
a.m. and 4:00 p.m., Monday through Friday, excluding Court holidays. You can
also call the Settlement Administrator at 1-800-XXX- XXXX. Class Counsel Contact
Information FARUQI & FARUQI, LLP Joshua Nassir 10866 Wilshire Boulevard, Suite
1470 Los Angeles, CA 90024 Telephone: (424) 256-2884 THE WAND LAW FIRM, P.C.
Aubry Wand 400 Corporate Pointe, Suite 300 Culver City, California 90230
Telephone: (310) 590-4503 Email: konabeersettlement@gmail.com PLEASE DO NOT
TELEPHONE THE COURT OR THE COURT CLERK’S OFFICE TO INQUIRE ABOUT THIS SETTLEMENT
OR THE CLAIM PROCESS Questions? Visit www.__________. or contact the Settlement
Administrator at [_________________] - 8 -



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement058.jpg]
Exhibit 4



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement059.jpg]
1 2 3 4 5 6 7 8 9 10 11 UNITED STATES DISTRICT COURT NORTHERN DISTRICT OF
CALIFORNIA 12 SAN JOSE DIVISION 13 14 THEODORE BROOMFIELD, et al., CASE NO.:
5:17-cv-01027-BLF 15 Plaintiffs, [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL
OF CLASS 16 v. ACTION SETTLEMENT 17 CRAFT BREW ALLIANCE, INC., et al., 18
Defendants. 19 20 21 22 23 24 25 26 27 28 CcSTIPUC [PROPOSED] ORDER GRANTING
PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT CASE NO. 5:17-CV-01027-BLF



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement060.jpg]
1 [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT 2 3
Plaintiffs Theodore Broomfield and Simone Zimmer (“Plaintiffs”) and Defendant
Craft 4 Brew Alliance, Inc. ( “Defendant” or “CBA”) have entered into a
Settlement Agreement, which, 5 together with the exhibits attached thereto, sets
forth the terms and conditions for a proposed 6 settlement and dismissal of the
Action with prejudice as to CBA upon the terms and conditions set 7 forth
therein (the “Settlement Agreement”). 8 The Court has before it Plaintiffs’
Unopposed Motion for Preliminary Approval of Class 9 Action Settlement
(“Motion”) (ECF No. __). After reviewing the Motion, the Settlement 10 Agreement
and exhibits thereto, the arguments and authorities presented by the Parties and
their 11 counsel at the Preliminary Approval Hearing held on June 13, 2019 and
the record in the Action, 12 and good cause appearing, 13 IT IS HEREBY ORDERED,
ADJUDGED AND DECREED AS FOLLOWS: 14 1. Terms and phrases in this Order shall
have the same meaning as ascribed to them in 15 the Settlement Agreement, unless
otherwise defined herein. 16 2. The Parties have moved the Court for an order
approving the Settlement of the 17 Action in accordance with the Settlement
Agreement, which, together with the documents 18 incorporated therein, sets
forth the terms and conditions for a proposed settlement and dismissal of 19 the
Action with prejudice, and the Court having read and considered the Settlement
Agreement 20 and having heard the Parties, hereby preliminarily approves the
Settlement Agreement in its 21 entirety subject to the Final Approval Hearing
referred to in Paragraph 20 of this Order. 22 3. This Court finds that it has
jurisdiction over the subject matter of this Action and 23 over all Parties to
the Action. 24 4. The Court finds that, subject to the Final Approval Hearing,
the Settlement 25 Agreement is fair, reasonable, and adequate, within the range
of possible approval, and in the best 26 interests of the Settlement Class
defined below. The Court further finds that the Settlement 27 Agreement
substantially fulfills the purposes and objectives of the class action, and
provides 28 substantial relief to the Settlement Class without the risks,
burdens, costs, or delay associated with -2- [PROPOSED] ORDER GRANTING
PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT CASE NO. 5:17-CV-01027-BLF



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement061.jpg]
1 continued litigation, trial, and/or appeal. The Court also finds that the
Settlement Agreement: (a) is 2 the result of arm’s-length negotiations between
experienced class action attorneys; (b) is sufficient 3 to warrant notice of the
Settlement and the Final Approval Hearing to be disseminated to the 4 Settlement
Class; (c) meets all applicable requirements of law, including Federal Rule of
Civil 5 Procedure 23 and the Class Action Fairness Act (“CAFA”), 28 U.S.C. §
1715, the U.S. 6 Constitution, and the Northern District of California’s
Procedural Guidance for Class Action 7 Settlements; and (d) is not a finding or
admission of liability by CBA or any other person(s), nor a 8 finding of the
validity of any claims asserted in the Action or of any wrongdoing or any
violation 9 of law. 10 Certification of the Settlement Class 11 5. For purposes
of settlement only: (a) Faruqi & Faruqi, LLP and the Wand Law 12 Firm, P.C. are
appointed Class Counsel for the Settlement Class; and (b) Plaintiffs Theodore 13
Broomfield and Simone Zimmer are appointed Class Representatives for the
Settlement Class. 14 The Court finds that these attorneys are competent and
capable of exercising the responsibilities of 15 Settlement Class Counsel and
that Plaintiffs will adequately protect the interests of the Settlement 16 Class
defined below. 17 6. For purposes of settlement only, the Court conditionally
certifies the following 18 Settlement Class as defined in the Settlement
Agreement: 19 All Persons who purchased any four-pack, six-pack, twelve-pack or
twenty-four pack of Kona Beers in the United States, it territories, or at any
Untied States military facility, 20 during the Class Period. 21 For the purposes
of this definition, individuals living in the same household shall be 22 deemed
to be a single Class Member. 23 Kona Beers are defined as all 4-pack, 6-pack,
12-pack, or 24-pack of Longboard Island 24 Lager, Hanalei IPA, Castaway IPA, Big
Wave Golden Ale, Lemongrass Luau, Wailua Wheat, Fire 25 Rock Pale Ale, Pipeline
Porter, Lavaman Red Ale, Koko Brown Ale, Kua Bay IPA, Gold Cliff 26 IPA, Kanaha
Blonde Ale, Liquid Aloha Variety Pack, Island Hopper Variety Pack, Happy Mahalo
27 28 -3- [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION
SETTLEMENT CASE NO. 5:17-CV-01027-BLF



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement062.jpg]
1 Variety Pack, and Wave Rider Tandem Pack. Excluded from this definition are
all Kona Beers 2 that are sold without packaging (i.e., loose bottles, loose
cans, and draft beer). 3 Excluded from the Settlement Class are: (a) CBA’s
employees, officers and directors, (b) 4 distributors, retailers or re-sellers
of Kona Beers, (c) governmental entities, (d) persons who timely 5 and properly
exclude themselves from the Settlement Class as provided herein, (e) the Court,
the 6 Court’s immediate family, and Court staff, and (f) counsel of record for
the Parties and their 7 respective law firms. 8 7. The Court finds, subject to
the Final Approval Hearing referred to in Paragraph 20 9 below, that, solely
within the context of and for the purposes of settlement only, the Settlement 10
Class satisfies the requirements of Rule 23 of the Federal Rules of Civil
Procedure, specifically, 11 that: (a) the Settlement Class is so numerous that
joinder of all members is impracticable; (b) there 12 are questions of fact and
law common to the Settlement Class; (c) the claims of the Class 13
Representatives are typical of the claims of the members of the Settlement
Class; (d) the Class 14 Representatives and Class Counsel will fairly and
adequately protect the interests of the members 15 of the Settlement Class; (d)
common questions of law or fact predominate over questions affecting 16
individual members; and (e) a class action is a superior method for fairly and
efficiently 17 adjudicating the Action. 18 8. If the Settlement Agreement does
not receive the Court’s final approval, if final 19 approval is reversed on
appeal, or if the Settlement Agreement is terminated or otherwise fails to 20
become effective, the Court’s grant of conditional class certification of the
Settlement Class shall 21 be vacated, the Parties shall revert to their
positions in the Action as they existed prior to the 22 Settlement Agreement,
and the Class Representatives and the Class Members will once again bear 23 the
burden to prove their claims at trial. 24 Notice and Administration 25 9. The
Court approves, as to form, content, and distribution, the Notice Plan set forth
26 in the Settlement Agreement, including the Claim Form attached to the
Settlement Agreement as 27 Exhibit 1, all forms of Notice to the Settlement
Class as set forth in the Settlement Agreement and 28 Exhibits 2 and 3 thereto,
and finds that such Notice is the best notice practicable under the -4-
[PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT CASE
NO. 5:17-CV-01027-BLF



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement063.jpg]
1 circumstances, and that the Notice complies fully with the requirements of the
Federal Rules of 2 Civil Procedure. The Court further finds that the Notice is
reasonably calculated to, under all 3 circumstances, reasonably apprise members
of the Settlement Class of the pendency of this 4 Action, the terms of the
Settlement Agreement, and the right to object to the Settlement and to 5 exclude
themselves from the Settlement Class. The Court also finds that the Notice
constitutes 6 valid, due and sufficient notice to all persons entitled thereto,
and meets the requirements of Due 7 Process. The Court further finds that the
Notice Plan fully complies with the Northern District of 8 California’s
Procedural Guidance for Class Action Settlements. 9 10. The Parties have jointly
selected a reputable settlement administration company, 10 CPT Group, Inc.
(“CPT”), to serve as the Settlement Administrator. The Court hereby appoints 11
and authorizes CPT to be the Settlement Administrator, and thereby to perform
and execute the 12 notice responsibilities set forth in the Settlement
Agreement. 13 11. The Parties, without further approval from the Court, are
hereby permitted to revise 14 the Claim Form and forms of Notice to the
Settlement Class (Exhibits 1 through 3 of the 15 Settlement Agreement) in ways
that are appropriate to update those documents for purposes of 16 accuracy or
formatting, so long as they are consistent in all material respects with the
Settlement 17 Agreement and this Order. 18 12. The Court finds that CBA has
fully complied with the notice provisions of the 19 Class Action Fairness Act of
2005, 28 U.S.C, § 1715, as described in the Declaration of Tammy 20 B. Webb. 21
Submission of Claims and Requests for Exclusion from Class 22 13. Class Members
who wish to receive benefits under the Settlement Agreement must 23 complete and
submit a timely and valid Claim Form in accordance with the instructions
contained 24 therein. All Claim Forms must be postmarked or electronically
submitted by _____________ 25 (“Claims Deadline”) 26 14. Any person falling
within the definition of the Settlement Class may, upon valid 27 and timely
request, exclude him or herself or “opt out” from the Settlement Class. Any such
28 person may do so if, on or before _______________ (“Objection/Exclusion
Deadline”), they -5- [PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS
ACTION SETTLEMENT CASE NO. 5:17-CV-01027-BLF



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement064.jpg]
1 comply with the exclusion procedures set forth in the Settlement Agreement.
Any members of the 2 Class so excluded shall neither be bound by the terms of
the Settlement Agreement nor entitled to 3 any of its benefits. 4 15. Class
Members who fail to submit a valid and timely request for exclusion shall be 5
bound by all terms of the Settlement Agreement and the Final Judgment (if
issued), regardless of 6 whether they have requested exclusion from the
Settlement Agreement, regardless of whether they 7 have submitted a Claim Form,
and regardless of whether that Claim Form has been deemed valid. 8 Objections
and Appearances 9 16. Any Class Member who has not timely filed a Request for
Exclusion may object to 10 the fairness, reasonableness, or adequacy of the
Settlement Agreement, to a Final Judgment being 11 entered dismissing the Action
with prejudice, to the attorneys’ fees and costs sought by Class 12 Counsel, or
to the service awards sought for the Class Representatives in the amounts as set
forth 13 in the Notice and Settlement Agreement. 14 17. Any Class Member who
wishes to object must do so by on or before the 15 Objection/Exclusion Deadline
of ___________. Settlement Class Members shall submit written 16 objection to
the Court, either by (1) mailing them to the Class Action Clerk, United States
District 17 Court for the Northern District of California, 280 South 1st Street,
Courtroom 3, San Jose, CA 18 95113, or (2) filing them in person at any location
of the United States District Court for the 19 Northern District of California
or via the ECF electronic filing system. 20 18. To validly object, the objection
must comply with the objection procedures set 21 forth in the Settlement
Agreement, and include the following: (1) a caption or title that identifies it
22 as “Objection to Class Settlement in Broomfield v. Craft Brew Alliance, Inc.,
No. 5-17-cv-01027- 23 BLF” (2) the Settlement Class Member’s name, address,
telephone number, and if available, email 24 address, and if represented by
counsel, the foregoing information for his/her counsel; (3) whether 25 the
Settlement Class Member, or his or her counsel, intends to appear at the Final
Approval 26 Hearing; (4) whether the objection applies only to the Settlement
Class Member, to a specific 27 subset of the Settlement Class, or to the entire
Settlement Class; (5) a clear and concise statement 28 of the Settlement Class
Member’s Objection, including all bases and legal grounds for the -6- [PROPOSED]
ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT CASE NO.
5:17-CV-01027-BLF



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement065.jpg]
1 Objection; (5) documents sufficient to establish the person’s standing as a
Settlement Class 2 Member, i.e., verification under penalty of perjury as to the
person’s purchase of Kona Beers or a 3 Proof of Purchase; and (6) a list of any
other objections submitted by the Settlement Class 4 Member, or his/her counsel,
to any proposed class action settlements submitted in any court, 5 whether state
or federal, in the United States for the previous five (5) years. If the
Settlement Class 6 Member or his/her counsel has not objected to any other class
action settlement in any other court 7 in the previous five (5) years, he or she
shall affirmatively state so. 8 19. Class Members who fail to file and serve
timely written objections in compliance 9 with the requirements of the foregoing
paragraph and the Settlement Agreement shall be deemed 10 to have waived any
objections and shall be foreclosed from making any objections (whether by 11
appeal or otherwise) to the Settlement Agreement and to any of the following:
(a) whether the 12 proposed settlement of the Action on the terms and conditions
provided for in the Settlement 13 Agreement is fair, reasonable, and adequate
and should be given final approval by the Court; (b) 14 whether a judgment and
order of dismissal with prejudice should be entered; (c) whether to 15 approve
the Fee Award to Class Counsel; and (d) whether to approve the payment of an
Class 16 Representative Incentive Awards to the Class Representatives. 17 Final
Approval Hearing 18 20. The Final Approval Hearing shall be held before this
Court on ________________, 19 at _________ in Courtroom 3 at the Robert F.
Peckham Federal Building, located at 280 South 1st 20 Street, Courtroom 3 San
Jose, CA 95113, to determine: (a) whether the proposed Settlement 21 Agreement
is fair, reasonable, and adequate and should be given final approval by the
Court; (b) 22 whether a final judgment and order of dismissal with prejudice
should be entered; (c) whether to 23 approve the payment of the Fee Award to
Class Counsel; and (d) whether to approve the payment 24 of the Class
Representative Service Awards to the Class Representatives. 25 21. Plaintiffs
and Class Counsel shall file their Motion for Final Approval by no later 26 than
___________. 27 22. Plaintiffs and Class Counsel shall file their Fee
Application by no later thirty-five 28 (35) calendar days before the
Objection/Exclusion Deadline and the Claim Deadline. -7- [PROPOSED] ORDER
GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT CASE NO.
5:17-CV-01027-BLF



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement066.jpg]
1 Related Orders 2 23. All further proceedings in the Action are ordered stayed
until Final Judgment or 3 termination of the Settlement Agreement, whichever
occurs earlier, except for those matters 4 necessary to obtain and/or effectuate
final approval of the Settlement Agreement. 5 24. Class Members shall be bound
by all determinations and judgments in the Action 6 concerning the Action and/or
Settlement Agreement, whether favorable or unfavorable. 7 25. The Court retains
jurisdiction to consider all further applications arising out of or 8 connected
with the proposed Settlement Agreement. The Court may approve the Settlement,
with 9 such modifications as may be agreed to by the Parties, if appropriate,
without further notice to the 10 Class. 11 26. Any Settlement Class Member who
does not submit a timely and valid Claim 12 Form: (a) shall be forever barred
from receiving any monetary payment under the Settlement; (b) 13 shall be bound
by the provisions of the Settlement Agreement and all proceedings,
determinations, 14 orders and judgments in the Action relating thereto,
including, without limitation, the Final 15 Judgment, if applicable, and the
Releases provided for therein, whether favorable or unfavorable 16 to the
Settlement Class Member. 17 27. If the Settlement receives Final Approval, all
Settlement Class Members shall 18 forever be barred and enjoined from directly
or indirectly filing, commencing, instituting, 19 prosecuting, maintaining, or
intervening in any action, suit, cause of action, arbitration, claim, 20 demand,
or other proceeding in any jurisdiction, whether in the United States or
elsewhere, on 21 their own behalf or in a representative capacity, that is based
upon or arises out of any or all of the 22 Released Claims against CBA and the
other Released Parties, as more fully described in the 23 Settlement Agreement.
24 28. If the Settlement Agreement is not approved by the Court in complete
accordance 25 with its terms, each party will have the option of having the
Action revert to its status as if the 26 Settlement Agreement had not been
negotiated, made, or filed with the Court. In such event, the 27 Parties will
retain all rights as if the Settlement Agreement was never agreed upon. 28 -8-
[PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT CASE
NO. 5:17-CV-01027-BLF



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement067.jpg]
1 29. In the event that the Settlement Agreement is terminated pursuant to the
provisions 2 of the Settlement Agreement or for any reason whatsoever the
approval of it does not become 3 Final then: (a) the Settlement Agreement shall
be null and void, including any provision related to 4 the award of attorneys’
fees, costs and expenses, and shall have no further force and effect with 5
respect to any party in this Action, and shall not be used in this Action or in
any other proceeding 6 for any purpose; (b) all negotiations, proceedings,
documents prepared, and statements made in 7 connection therewith shall be
without prejudice to any person or party hereto, shall not be deemed 8 or
construed to be an admission by any party of any act, matter, or proposition,
and shall not be 9 used in any manner or for any purpose in any subsequent
proceeding in this Action or in any other 10 action in any court or other
proceeding, provided, however, that the termination of the Settlement 11
Agreement shall not shield from subsequent discovery any factual information
provided in 12 connection with the negotiation of this Settlement Agreement that
would ordinarily be 13 discoverable but for the attempted settlement; (c) other
than as expressly preserved by the 14 Settlement Agreement in the event of its
termination, the Settlement Agreement shall have no 15 further force and effect
with respect to any party and shall not be used in the Action or any other 16
proceeding for any purpose; and (d) any party may elect to move the Court
pursuant to the 17 provisions of this paragraph, and none of the non-moving
parties (or their counsel) shall oppose 18 any such motion. 19 20 IT IS SO
ORDERED. 21 DATED: ______________________ ______________________________ 22
Honorable Beth Labson Freeman United States District Judge 23 24 25 26 27 28 -9-
[PROPOSED] ORDER GRANTING PRELIMINARY APPROVAL OF CLASS ACTION SETTLEMENT CASE
NO. 5:17-CV-01027-BLF



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement068.jpg]
Exhibit 5



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement069.jpg]
1 2 3 4 5 6 7 8 9 10 11 UNITED STATES DISTRICT COURT NORTHERN DISTRICT OF
CALIFORNIA 12 SAN JOSE DIVISION 13 14 THEODORE BROOMFIELD, et al., CASE NO.:
5:17-cv-01027-BLF 15 Plaintiffs, [PROPOSED] ORDER GRANTING FINAL APPROVAL OF
CLASS ACTION 16 v. SETTLEMENT 17 CRAFT BREW ALLIANCE, INC., et al., 18
Defendants. 19 20 21 22 23 24 25 26 27 28 CcSTIPUC [PROPOSED] ORDER GRANTING
FINAL APPROVAL OF CLASS ACTION SETTLEMENT CASE NO. 5:17-CV-01027-BLF



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement070.jpg]
1 [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT 2 3
Plaintiffs Theodore Broomfield and Simone Zimmer (“Plaintiffs”) and Defendant
Craft 4 Brew Alliance, Inc. ( “Defendant” or “CBA”) have entered into a
Settlement Agreement, which, 5 together with the exhibits attached thereto, sets
forth the terms and conditions for a proposed 6 settlement and dismissal of the
Action with prejudice as to CBA upon the terms and conditions set 7 forth
therein (the “Settlement Agreement”). 8 On _______________, the Court granted
Plaintiffs’ Motion for Preliminary Approval of 9 Class Action Settlement
(“Preliminary Approval Order”), conditionally certifying the following 10
Settlement Class pursuant to Fed. R. Civ. P. 23(b)(3): 11 All Persons who
purchased any four-pack, six-pack, twelve-pack or twenty-four pack of 12 Kona
Beers in the United States, it territories, or at any Untied States military
facility, during the Class Period. 13 Kona Beers are defined as all 4-pack,
6-pack, 12-pack, or 24-pack of Longboard Island 14 Lager, Hanalei IPA, Castaway
IPA, Big Wave Golden Ale, Lemongrass Luau, Wailua Wheat, Fire 15 Rock Pale Ale,
Pipeline Porter, Lavaman Red Ale, Koko Brown Ale, Kua Bay IPA, Gold Cliff 16
IPA, Kanaha Blonde Ale, Liquid Aloha Variety Pack, Island Hopper Variety Pack,
Happy Mahalo 17 Variety Pack, and Wave Rider Tandem Pack. Excluded from this
definition are all Kona Beers 18 that are sold without packaging (i.e., loose
bottles, loose cans, and draft beer). 19 For the purposes of this definition,
individuals living in the same household shall be 20 deemed to be a single Class
Member. 21 Excluded from the Settlement Class are: (a) CBA’s employees, officers
and directors, (b) 22 distributors, retailers or re-sellers of Kona Beers, (c)
governmental entities, (d) persons who timely 23 and properly exclude themselves
from the Settlement Class as provided herein, (e) the Court, the 24 Court’s
immediate family, and Court staff, and (f) counsel of record for the Parties and
their 25 respective law firms. 26 Pursuant to the notice requirements set forth
in the Settlement Agreement and in the 27 Preliminary Approval Order, the
Settlement Class was notified of the terms of the proposed 28 -2- [PROPOSED]
ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT CASE NO.
5:17-CV-01027-BLF



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement071.jpg]
1 Settlement, of the right of members of the Settlement Class to opt-out, and of
the right of members 2 of the Settlement Class to be heard at a Final Approval
Hearing to determine, inter alia: (a) 3 whether the terms and conditions of the
Settlement Agreement are fair, reasonable, and adequate 4 for the release of the
claims contemplated by the Settlement Agreement; and (b) whether judgment 5
should be entered dismissing this Action with prejudice. 6 The Court has before
it Plaintiffs’ Motion for Final Approval of Class Action Settlement 7 (ECF No.
__), Plaintiffs’ Motion for Attorneys’ Fees and Costs and Class Representative
Service 8 Awards (ECF No. __), together with the Settlement Agreement and
exhibits thereto, the 9 arguments and authorities presented by the Parties and
their counsel at the Final Approval Hearing 10 held on [____________], and the
record in the Action, and good cause appearing, 11 IT IS HEREBY ORDERED,
ADJUDGED AND DECREED AS FOLLOWS: 12 1. Terms and phrases in this Order shall
have the same meaning as ascribed to them in 13 the Settlement Agreement, unless
otherwise defined herein. 14 2. This Court has jurisdiction over the subject
matter of the Action and over all Parties 15 to the Action, including all
Settlement Class Members. 16 3. The notice provided to the Settlement Class
pursuant to the Settlement Agreement 17 and Preliminary Approval Order –
including (i) direct notice to the Settlement Class via email, (ii) 18 the
creation of the Settlement Website, and (iii) the dissemination of Notice via
publication and 19 media notice – fully complied with the requirements of Fed.
R. Civ. P. 23 and due process, was 20 reasonably calculated under the
circumstances to apprise the Settlement Class of the pendency of 21 the Action,
their right to object to or to exclude themselves from the Settlement Agreement,
and 22 their right to appear at the Final Approval Hearing. 23 4. The Court
finds that Defendant properly and timely notified the appropriate 24 government
officials of the Settlement Agreement, pursuant to the Class Action Fairness Act
of 25 2005 (“CAFA”), 28 U.S.C. § 1715. The Court has reviewed the substance of
the CAFA notice 26 provided by CBA, and finds that it complied with all
applicable requirements of CAFA. Further, 27 more than ninety (90) days have
elapsed since CBA served notice pursuant to CAFA, rendering 28 this Order on
Final Approval appropriate under 28 U.S.C. § 1715(d). -3- [PROPOSED] ORDER
GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT CASE NO. 5:17-CV-01027-BLF



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement072.jpg]
1 5. This Court now gives final approval to the Settlement Agreement, and finds
that 2 the Settlement Agreement is fair, reasonable, adequate, and in the best
interests of the Settlement 3 Class. The settlement consideration provided under
the Settlement Agreement constitutes fair 4 value given in exchange for the
release of the Released Claims against the Released Parties. The 5 Court finds
that the consideration to be paid to members of the Settlement Class is
reasonable, and 6 in the best interests of the Settlement Class Members,
considering the total value of their claims 7 compared to (i) the disputed
factual and legal circumstances of the Action, (ii) affirmative 8 defenses
asserted in the Action, and (iii) the potential risks and likelihood of success
of pursuing 9 litigation on the merits. The complex legal and factual posture of
this case, the amount of 10 discovery completed, and the fact that the
Settlement is the result of arm’s-length negotiations 11 between the Parties all
support this finding. The Court finds that these facts, in addition to the 12
Court’s observations throughout the litigation, demonstrate that there was no
collusion present in 13 the reaching of the Settlement Agreement, implicit or
otherwise. 14 6. The Court has considered the factors relevant to class action
settlement approval, 15 including: (1) the strength of the plaintiffs’ case; (2)
the risk, expense, complexity, and likely 16 duration of further litigation; (3)
the risk of maintaining class action status throughout the trial; (4) 17 the
amount offered in settlement; (5) the extent of discovery completed and the
stage of the 18 proceedings; (6) the experience and views of counsel; (7) the
presence of a governmental 19 participant; and (8) the reaction of the class
members to the proposed settlement. In re Online 20 DVD-Rental Antitrust Litig.,
779 F.3d 934, 944 (9th Cir. 2015). 21 7. The Court has also considered the
requirements of Rule 23(e) of the Federal Rules 22 of Civil Procedure,
including: 23 (A) the class representatives and class counsel have adequately
represented the class; (B) the proposal was negotiated at arm’s length; 24 (C)
the relief provided for the class is adequate, taking into account: (i) the
costs, risks, and delay of trial and appeal; 25 (ii) the effectiveness of any
proposed method of distributing relief to the class, 26 including the method of
processing class-member claims; (iii) the terms of any proposed award of
attorney’s fees, including timing of 27 payment; and (iv) any agreement required
to be identified under Rule 23(e)(3); and 28 (D) the proposal treats class
members equitably relative to each other. -4- [PROPOSED] ORDER GRANTING FINAL
APPROVAL OF CLASS ACTION SETTLEMENT CASE NO. 5:17-CV-01027-BLF



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement073.jpg]
1 The Court finds that all of the factors enumerated in Rule 23(e)(2) weigh in
favor of 2 granting final approval of the settlement. 3 8. The Court finds that
the Class Representatives and Class Counsel adequately 4 represented the
Settlement Class for the purposes of litigating this matter and entering into
and 5 implementing the Settlement Agreement. 6 9. Accordingly, the Settlement is
hereby finally approved in all respects, and the 7 Court certifies the following
Settlement Class: 8 All Persons who purchased any four-pack, six-pack,
twelve-pack or twenty-four pack of Kona Beers in the United States, it
territories, or at any Untied States military facility, 9 during the Class
Period. 10 Kona Beers are defined as all 4-pack, 6-pack, 12-pack, or 24-pack of
Longboard Island 11 Lager, Hanalei IPA, Castaway IPA, Big Wave Golden Ale,
Lemongrass Luau, Wailua Wheat, Fire 12 Rock Pale Ale, Pipeline Porter, Lavaman
Red Ale, Koko Brown Ale, Kua Bay IPA, Gold Cliff 13 IPA, Kanaha Blonde Ale,
Liquid Aloha Variety Pack, Island Hopper Variety Pack, Happy Mahalo 14 Variety
Pack, and Wave Rider Tandem Pack. Excluded from this definition are all Kona
Beers 15 that are sold without packaging (i.e., loose bottles, loose cans, and
draft beer). 16 For the purposes of this definition, individuals living in the
same household shall be 17 deemed to be a single Class Member. 18 Excluded from
the Settlement Class are: (a) CBA’s employees, officers and directors, (b) 19
distributors, retailers or re-sellers of Kona Beers, (c) governmental entities,
(d) persons who timely 20 and properly exclude themselves from the Settlement
Class as provided herein, (e) the Court, the 21 Court’s immediate family, and
Court staff, and (f) counsel of record for the Parties and their 22 respective
law firms. 23 10. The Court finds that the requirements of Rule 23(b)(3) of the
Federal Rules of Civil 24 Procedure have been satisfied for certification of the
Settlement Class because: Settlement Class 25 Members are so numerous that
joinder of all members is impracticable; there are questions of law 26 and fact
common to the Settlement Class; the claims and defenses of the Class
Representatives are 27 typical of the claims and defenses of the Settlement
Class they represent; the Class 28 Representatives have fairly and adequately
protected the interests of the Settlement Class with -5- [PROPOSED] ORDER
GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT CASE NO. 5:17-CV-01027-BLF



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement074.jpg]
1 regard to the claims of the Settlement Class they represent; common questions
of law and fact 2 predominate over questions affecting only individual
Settlement Class Members, rendering the 3 Settlement Class sufficiently cohesive
to warrant a class settlement; and the certification of the 4 Settlement Class
is superior to individual litigation and/or settlement as a method for the fair
and 5 efficient resolution of this matter. The Court additionally finds, for the
reasons set forth in 6 Plaintiffs’ motions for preliminary and final approval,
that despite any differences among the laws 7 of the various states, common
issues of law and fact predominate, making certification of a 8 nationwide class
appropriate. In particular, the various states require similar elements of proof
9 with respect to Plaintiffs’ claim for unjust enrichment, and because the
identical challenged 10 packaging was provided to all Class Members nationwide,
any minor variations in the elements of 11 unjust enrichment under the laws of
the various states are not material, do not create a conflict, 12 and do not
outweigh a finding of predominance regarding the core factual and legal question
13 presented in this action: whether the packaging of Kona Beers employed
uniformly by CBA 14 nationwide would likely deceive a reasonable consumer. 15
11. The Parties are hereby directed to further implement the Settlement
Agreement 16 according to its terms and provisions. The Settlement Agreement is
hereby incorporated into this 17 Final Order in full and shall have the full
force of an Order of this Court. 18 12. Upon the Effective Date of this Final
Order, and the Final Judgment to be entered 19 hereon, this Action shall be
dismissed on the merits and with prejudice. 20 13. Upon the Effective Date of
this Final Order, and the Final Judgment to be entered 21 hereon, Plaintiffs and
each and every Settlement Class Member who has not submitted a timely 22 and
valid Request for Exclusion (listed in the Declaration of ____________), and any
Person 23 claiming by or through such Settlement Class Member as his/her spouse,
parent, child, heir, 24 guardian, associate, co-owner, attorney, agent,
administrator, devisee, predecessor, successor, 25 assignee, representative of
any kind, shareholder, partner, director, employee, or affiliate 26 (“Releasing
Parties”) shall be deemed to have released CBA and all of its past, present
and/or 27 future parents, predecessors, successors, assigns, subsidiaries,
divisions, departments, and 28 affiliates, and any and all of their past,
present and/or future officers, directors, employees, -6- [PROPOSED] ORDER
GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT CASE NO. 5:17-CV-01027-BLF



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement075.jpg]
1 stockholders, partners, agents, servants, successors, attorneys,
representatives, advisors, 2 consultants, brokers, distributors, wholesalers,
subrogees and assigns of any of the foregoing, and 3 representatives of any of
the foregoing (“Released Parties”), from any claim, cross-claim, liability, 4
right, demand, suit, matter, obligation, damage, restitution, disgorgement, loss
or cost, attorneys’ 5 fee, cost or expense, action or cause of action, of every
kind and description that the Releasing 6 Party had or has, including assigned
claims, whether in arbitration, administrative, or judicial 7 proceedings,
whether as individual claims or as claims asserted on a class basis or on behalf
of the 8 general public, whether known or unknown, asserted or unasserted,
suspected or unsuspected, 9 latent or patent, that is, has been, could
reasonably have been or in the future might reasonably be 10 asserted by the
Releasing Party in the Action against any of the Released Parties arising out of
the 11 allegations in the complaints filed in the Action (“Released Claims”).
Excluded from these 12 Released Claims is any claim for alleged bodily injuries
arising after the Effective Date of this 13 Settlement Agreement. 14 With
respect to all Released Claims, Plaintiffs and each of the other Settlement
Class 15 Members who have not validly opted out of this Settlement agree that
they are expressly waiving 16 and relinquishing to the fullest extent permitted
by law (a) the provisions, rights and benefits 17 conferred by Section 1542 of
the California Civil Code, which provides: 18 A GENERAL RELEASE DOES NOT EXTEND
TO CLAIMS THAT THE CREDITOR OR RELEASING PARTY DOES NOT KNOW OR SUSPECT TO EXIST
IN HIS OR 19 HER FAVOR AT THE TIME OF EXECUTING THE RELEASE AND THAT, IF KNOWN
BY HIM OR HER, WOULD HAVE MATERIALLY AFFECTED HIS OR 20 HER SETTLEMENT WITH THE
DEBTOR OR RELEASED PARTY 21 and (b) any law of any state or territory of the
United States, federal law, or principle of 22 common law, or of international
or foreign law, that is similar, comparable or equivalent to 23 Section 1542 of
the California Civil Code. 24 14. Upon the Effective Date of this Final Order,
and the Final Judgment to be entered 25 hereon, the above release of claims and
the Settlement Agreement will be binding on, and will 26 have res judicata and
preclusive effect on, all pending and future lawsuits or other proceedings 27
maintained by or on behalf of Plaintiffs and all other Settlement Class Members
and Releasing 28 -7- [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION
SETTLEMENT CASE NO. 5:17-CV-01027-BLF



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement076.jpg]
1 Parties. All Settlement Class Members are hereby permanently barred and
enjoined from filing, 2 commencing, prosecuting, intervening in, or
participating (as class members or otherwise) in any 3 lawsuit or other action
in any jurisdiction based on or arising out of any of the Released Claims. 4 15.
This Final Approval Order, the Final Judgment to be entered hereon, the
Settlement 5 Agreement, the Settlement which it reflects and all acts,
statements, documents or proceedings 6 relating to the Settlement are not, and
shall not be construed as, used as, or deemed to be evidence 7 of, an admission
by or against CBA of any fault, wrongdoing, or liability on the part of CBA or
of 8 the validity for litigation of any claims that have been, or could have
been, asserted in the Action. 9 This Order, the Settlement or any such
communications shall not be offered or received in 10 evidence in any action of
proceeding, or be used in any way as an admission or concession or 11 evidence
of any liability or wrongdoing of any nature or that Plaintiffs, any Settlement
Class 12 Member, or any other person has suffered any damage; provided, however,
that the Settlement, 13 this Order and the Final Judgment to be entered hereon
may be filed in any action by CBA or 14 Settlement Class Member seeking to
enforce the Settlement or the Final Judgment by injunctive or 15 other relief,
or to assert defenses including, but not limited to, res judicata, collateral
estoppel, 16 release, good faith settlement, or any theory of claim preclusion
or issue preclusion or similar 17 defense or counterclaim. The Settlement’s
terms shall be forever binding on, and shall have res 18 judicata and preclusive
effect in, all pending and future lawsuits or other proceedings as to 19
Released Claims and other prohibitions set forth in this Order that are
maintained by, or on behalf 20 of, the Settlement Class Members or any other
person subject to the provisions of this Order. 21 16. As stated in more detail
in the Court’s Order Granting Plaintiffs’ Motion for 22 Attorneys’ Fees and
Costs and Class Representative Service Awards (ECF No. ___), the Court 23 herby
Orders that the payment of attorneys’ fees, costs, and expenses in the amount of
24 $2,900,000.00 is fair, reasonable, and justified in light of Class Counsel’s
efforts in this Action. 25 This award includes Class Counsel’s unreimbursed
litigation expenses of _________. Such 26 payment shall be made pursuant to and
in the manner provided by the terms of the Settlement 27 Agreement. The Court
further Orders that the payment of Class Representative Service Awards in 28 the
amount of $5,000.00 to each of the two Plaintiffs to compensate them for their
efforts and -8- [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION
SETTLEMENT CASE NO. 5:17-CV-01027-BLF



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement077.jpg]
1 commitment on behalf of the Settlement Class, is fair, reasonable, and
justified under the 2 circumstances of this case. Such payment shall be made
pursuant to and in the manner provided by 3 the terms of the Settlement
Agreement. 4 17. The Settlement Administrator is authorized and directed to
issue Settlement 5 Benefits to Settlement Class Members who submitted timely and
valid Claim Forms in accordance 6 with the terms of the Settlement Agreement. 7
18. No later than 21 calendar days after the Settlement Benefits are distributed
to the 8 Settlement Class Members who submitted timely and valid Claim Forms,
Plaintiffs shall file a 9 Post Distribution Accounting, which includes all
information required under Northern District of 10 California Procedural
Guidance for Class Action Settlements, and post the same on the Settlement 11
Website. This Order, and the Final Judgment to be entered hereon, shall also be
posted on the 12 Settlement Website. 13 19. Without affecting the finality of
this Final Approval Order, the Final Judgment to 14 be entered hereon, for
purposes of appeal, until the Effective Date the Court shall retain 15
jurisdiction over all matters relating to administration, consummation,
enforcement, and 16 interpretation of the Settlement Agreement. 17 18 IT IS SO
ORDERED. 19 DATED: ______________________ ______________________________ 20
Honorable Beth Labson Freeman United States District Judge 21 22 23 24 25 26 27
28 -9- [PROPOSED] ORDER GRANTING FINAL APPROVAL OF CLASS ACTION SETTLEMENT CASE
NO. 5:17-CV-01027-BLF



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement078.jpg]
Exhibit 6



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement079.jpg]
1 2 3 4 5 6 7 8 9 10 11 UNITED STATES DISTRICT COURT NORTHERN DISTRICT OF
CALIFORNIA 12 SAN JOSE DIVISION 13 14 THEODORE BROOMFIELD, et al., CASE NO.:
5:17-cv-01027-BLF 15 Plaintiffs, [PROPOSED] FINAL JUDGMENT 16 v. 17 CRAFT BREW
ALLIANCE, INC., et al., 18 Defendants. 19 20 21 22 23 24 25 26 27 28 CcSTIPUC
[PROPOSED] FINAL JUDGMENT CASE NO. 5:17-CV-01027-BLF



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement080.jpg]
1 [PROPOSED] FINAL JUDGMENT 2 The Court has entered Final Approval of the
Parties’ settlement. Accordingly, the claims of 3 Plaintiffs and the Settlement
Class against Defendant Craft Brew Alliance, Inc. are DISMISSED 4 WITH
PREJUDICE, and this Final Judgment shall issue consistent with Federal Rule of
Civil 5 Procedure 58. 6 7 IT IS SO ORDERED. 8 9 DATED: ______________________
______________________________ Honorable Beth Labson Freeman 10 United States
District Judge 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 27 28 -2-
[PROPOSED] FINAL JUDGMENT CASE NO. 5:17-CV-01027-BLF



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement081.jpg]
Exhibit 7



--------------------------------------------------------------------------------



 
[broomfieldvcbasettlement082.jpg]




--------------------------------------------------------------------------------



 